Exhibit 10.1

 

 

 

 

 

LOGO [g787472img1.jpg]

CREDIT AGREEMENT

dated as of

September 12, 2014

among

AMTRUST FINANCIAL SERVICES, INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

KEYBANK NATIONAL ASSOCIATION and

SUNTRUST BANK

as Co-Syndication Agents

and

LLOYDS BANK PLC and

ASSOCIATED BANK

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC,

KEYBANK NATIONAL ASSOCIATION and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1      SECTION 1.01    Defined Terms      1      SECTION 1.02   
Classification of Loans and Borrowings      27      SECTION 1.03    Terms
Generally      27      SECTION 1.04    Accounting Terms; GAAP; SAP      28     
SECTION 1.05    Status of Obligations      28   

ARTICLE II The Credits

     29      SECTION 2.01    Commitments      29      SECTION 2.02    Loans and
Borrowings      29      SECTION 2.03    Requests for Revolving Borrowings     
29      SECTION 2.04    Determination of Dollar Amounts      30     
SECTION 2.05    Intentionally Omitted      30      SECTION 2.06    Letters of
Credit      30      SECTION 2.07    Funding of Borrowings      34     
SECTION 2.08    Interest Elections      35      SECTION 2.09    Termination and
Reduction of Commitments      36      SECTION 2.10    Repayment of Loans;
Evidence of Debt      36      SECTION 2.11    Prepayment of Loans      37     
SECTION 2.12    Fees      38      SECTION 2.13    Interest      38     
SECTION 2.14    Alternate Rate of Interest      39      SECTION 2.15   
Increased Costs      40      SECTION 2.16    Break Funding Payments      41     
SECTION 2.17    Taxes      41      SECTION 2.18    Payments Generally; Pro Rata
Treatment; Sharing of Set-offs      44      SECTION 2.19    Mitigation
Obligations; Replacement of Lenders      46      SECTION 2.20    Expansion
Option      46      SECTION 2.21    Defaulting Lenders      48   

ARTICLE III Representations and Warranties

     49      SECTION 3.01    Organization; Powers      49      SECTION 3.02   
Authorization; Enforceability      49      SECTION 3.03    Governmental
Approvals; No Conflicts      49      SECTION 3.04    Financial Condition; No
Material Adverse Change      50      SECTION 3.05    Properties      50     
SECTION 3.06    Litigation and Environmental Matters      50      SECTION 3.07
   Compliance with Laws and Agreements      51      SECTION 3.08    Investment
Company Status      51      SECTION 3.09    Taxes      51      SECTION 3.10   
ERISA      51      SECTION 3.11    Disclosure      52      SECTION 3.12   
Federal Regulations      52      SECTION 3.13    General Insurance      52     
SECTION 3.14    Seniority      52      SECTION 3.15    Subsidiaries      52     
SECTION 3.16    Insurance Licenses      53      SECTION 3.17    Insurance
Business      53   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   SECTION 3.18    Use of Proceeds      53       SECTION 3.19    Anti-Corruption
Laws and Sanctions      53   

ARTICLE IV Conditions

     54       SECTION 4.01    Effective Date      54       SECTION 4.02    Each
Credit Event      55   

ARTICLE V Affirmative Covenants

     55       SECTION 5.01    Financial Statements; Ratings Change and Other
Information      55       SECTION 5.02    Notices of Material Events      57   
   SECTION 5.03    Existence; Conduct of Business      58       SECTION 5.04   
Obligations and Taxes      58       SECTION 5.05    Insurance      59      
SECTION 5.06    Books and Records; Inspection Rights      59       SECTION 5.07
   Compliance with Laws      59       SECTION 5.08    Use of Proceeds      59   
   SECTION 5.09    Further Assurances      60   



   SECTION 5.10    Financial Strength Ratings      60   

ARTICLE VI Negative Covenants

     60       SECTION 6.01    Indebtedness      60       SECTION 6.02    Liens
     62       SECTION 6.03    Fundamental Changes      63       SECTION 6.04   
Investments, Loans, Advances, Guarantees and Acquisitions      64       SECTION
6.05    Dispositions      65       SECTION 6.06    Swap Agreements      66      
SECTION 6.07    Restricted Payments      66       SECTION 6.08    Transactions
with Affiliates      67       SECTION 6.09    Restrictive Agreements      67   
   SECTION 6.10    Nature of Business      68       SECTION 6.11    Accounting
Changes; Fiscal Year      68       SECTION 6.12    Use of Proceeds      68      
SECTION 6.13    Prepayments, Etc. of Other Indebtedness; and Modifications of
Certain Other Agreements      68       SECTION 6.14    Financial Covenants     
69   

ARTICLE VII Events of Default

     70   

ARTICLE VIII The Administrative Agent

     72   

ARTICLE IX Miscellaneous

     74       SECTION 9.01    Notices      74       SECTION 9.02    Waivers;
Amendments      76       SECTION 9.03    Expenses; Indemnity; Damage Waiver     
77       SECTION 9.04    Successors and Assigns      79       SECTION 9.05   
Survival      82       SECTION 9.06    Counterparts; Integration; Effectiveness;
Electronic Execution      82       SECTION 9.07    Severability      83   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

   SECTION 9.08    Right of Setoff      83       SECTION 9.09    Governing Law;
Jurisdiction; Consent to Service of Process      83       SECTION 9.10    WAIVER
OF JURY TRIAL      83       SECTION 9.11    Headings      84       SECTION 9.12
   Confidentiality      84       SECTION 9.13    USA PATRIOT Act      85      
SECTION 9.14    Interest Rate Limitation      85       SECTION 9.15    No
Advisory or Fiduciary Responsibility      85   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

SCHEDULES:

Schedule 1.01(a) – Existing Regulated Insurance Companies

Schedule 1.01(b) – Permitted Tax Incentive Financing Transactions

Schedule 2.01 – Commitments

Schedule 2.06 – Existing Letters of Credit

Schedule 3.15 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Transactions with Affiliates

Schedule 6.09 – Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Opinion of Borrower’s Counsel

Exhibit C – Form of Increasing Lender Supplement

Exhibit D – Form of Augmenting Lender Supplement

Exhibit E – List of Closing Documents

Exhibit F-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit F-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)

Exhibit F-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit F-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of September 12, 2014 among AMTRUST
FINANCIAL SERVICES, INC., the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, KEYBANK NATIONAL ASSOCIATION and
SUNTRUST BANK, as Co-Syndication Agents and LLOYDS BANK PLC and ASSOCIATED BANK,
as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$350,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Canadian Dollars and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Issuing Bank and the Administrative Agent.

“AII” means AmTrust International Insurance Ltd., a company organized under the
laws of Bermuda.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of



--------------------------------------------------------------------------------

doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“A.M. Best Company” means A.M. Best Company, Inc., and any successor thereto.

“AmCom” means AmCom Insurance Services, Inc., a California corporation, and a
Subsidiary, together with all of its subsidiaries.

“AMTCS” means AMT Consumer Services, Inc., a Delaware corporation, and a
Subsidiary, together with all of its subsidiaries.

“AMT Warranty” means AMT Warranty Corp., a Delaware corporation, and a
Subsidiary, together with all of its subsidiaries.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (a) the insurance department or similar
Governmental Authority located in the state or jurisdiction (domestic or
foreign) in which such Regulated Insurance Company is domiciled or (ii) to the
extent asserting regulatory jurisdiction over such Regulated Insurance Company,
the insurance department, authority or agency in each state or jurisdiction
(domestic or foreign) in which such Regulated Insurance Company is licensed, and
shall include any federal or national insurance regulatory department, authority
or agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or any ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Consolidated Leverage Ratio applicable on such
date:

 

    

Consolidated Leverage Ratio:

   Eurodollar
Spread   ABR Spread   Commitment Fee
Rate

Category 1:

   < 0.15 to 1.00    1.125%   0.125%   0.15%

Category 2:

   ³ 0.15 to 1.00 but < 0.25 to 1.00    1.375%   0.375%   0.175%

Category 3:

   ³ 0.25 to 1.00 but < 0.30 to 1.00    1.500%   0.500%   0.20%

Category 4:

   ³ 0.30 to 1.00    1.625%   0.625%   0.25%

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 3 or 4 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Asset Sale” means any Disposition or series of related Dispositions to any
Person (other than the Borrower and its Subsidiaries); provided, however, that
an Asset Sale shall not include the following: (a) any Disposition permitted
pursuant to Section 6.05(a) or Section 6.05(b) (excluding any such sales by
operations or divisions discontinued or to be discontinued); (b) any sale or
other disposition of cash and Eligible Investments; provided, that, in the case
of Eligible Investments, (x) investments in such Eligible Investments were
permitted by Section 6.04(b) and (y) such sale or disposition is made solely for
and in connection with the Borrower’s investment portfolio and in accordance
with the Investment Policy of the Borrower; and (c) any sale by the Borrower of
its own Equity Interests. For avoidance of doubt, but without limiting the
definition of Asset Sale in any manner, any of the following shall be deemed to
be an “Asset Sale”: (i) any Disposition of any Equity Interest of any
Subsidiary; (ii) any Disposition of any assets constituting a business, business
unit or division of, or all or substantially all of the business or property of
any Person; and (iii) any Disposition of any Equity Interest of any Person
(other than any Subsidiary) so long as such Equity Interests were not owned by
the Borrower or any of its Subsidiaries solely for investment purposes for the
Borrower’s investment portfolio in accordance with the Borrower’s Investment
Policy.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

3



--------------------------------------------------------------------------------

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” means AmTrust Financial Services, Inc., a Delaware corporation.

“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1.

“Builders” means Builders & Tradesmen’s Insurance Services, Inc., a California
corporation, and a Subsidiary, together with all of its subsidiaries.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Canadian Dollars” and/or “CAD” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding all obligations under
operating leases required by the Financial Accounting Standards Board to be
classified or accounted for as capital leases), and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

4



--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred if:

(a) (i) the Permitted Holders (collectively) shall fail to own, or to have the
power to vote or direct the voting of, Voting Stock of the Borrower representing
more than 35% of the voting power of the total outstanding Voting Stock of the
Borrower, (ii) the Permitted Holders (collectively) cease to own Equity
Interests representing more than 35% of the total economic interests of the
Equity Interests of the Borrower or (iii) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or
more Permitted Holders, is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that for
purposes of this clause such person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of Voting Stock of the Borrower representing more
than 25% of the voting power of the total outstanding Voting Stock of the
Borrower; or

(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Borrower (together with
any new directors whose election to such Board of Directors or whose nomination
for election was approved by a vote of a majority of the members of the Board of
Directors of the Borrower, which members comprising such majority are then still
in office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.

“CNH” means CNH Industrial Insurance Agency Inc., a Delaware corporation, and a
Subsidiary, together with all of its subsidiaries.

“CNH Canada” means CNH Industrial Canada Insurance Agency Ltd., an Alberta,
Canada corporation, and a Subsidiary, together with all of its subsidiaries.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Documentation Agent” means each of Lloyds Bank PLC and Associated Bank in
its capacity as a co-documentation agent for the credit facility evidenced by
this Agreement.

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04(b). The initial amount of each Lender’s Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, to the extent deducted from revenues in determining Consolidated
Net Income, (i) consolidated interest expense, (ii) expense for taxes paid or
accrued, (iii) depreciation, (iv) amortization, and (v) extraordinary losses
incurred other than in the ordinary course of business, minus, to the extent
included in Consolidated Net Income, extraordinary gains realized other than in
the ordinary course of business, all calculated, for the Borrower and its
Subsidiaries, in each case on a consolidated basis.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) the sum of (i) the maximum cash dividends available to the Borrower
from its Regulated Insurance Companies on such date (without prior approval from
any Applicable Insurance Regulatory Authority) plus (ii) an amount equal to the
Consolidated EBITDA attributable to each of AMT Warranty, Builders, AmCom,
AMTCS, CNH Canada, CNH, FNC and Risk Services for the Test Period then ended to
(b) the sum of (i) the aggregate amount of all scheduled principal payments on
all Indebtedness of the Borrower and its Subsidiaries for the next succeeding
four fiscal quarters of the Borrower, plus (ii) the Consolidated Interest
Expense for the Test Period then ended, plus (iii) all Consolidated Shareholder
Distributions made during the Test Period then ended. Consolidated Fixed Charge
Coverage Ratio shall be further calculated in accordance with Section 6.14(g).

“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Subsidiaries for such period determined
on a consolidated basis, for statement of income purposes, in accordance with
GAAP. Consolidated Interest Expense shall be further calculated in accordance
with Section 6.14(g).

“Consolidated Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Total Debt (excluding the aggregate principal amount of the
Junior Subordinated Debentures, provided that the amount so excluded shall not
exceed 15% of Consolidated Net Worth (calculated as of the most recently ended
fiscal quarter by reference to the Borrower’s financial statements most recently
delivered pursuant to Section 5.01(a) or (b)) to (b) Consolidated Total
Capitalization.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of the Borrower for such period prepared in accordance with
GAAP or, solely for purposes of any determination made in respect of
Section 6.14(e), SAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries; provided that the aggregate outstanding amount of trust preferred
securities of the Borrower and its Subsidiaries shall only be included in
Consolidated Net Worth to the extent such amount would be included in a
determination of the consolidated net worth of the Borrower and its Subsidiaries
under the applicable procedures and guidelines of SAP as of the date hereof. In
addition to the foregoing, the aggregate amount excluded pursuant to clause (a)
of the definition of Consolidated Leverage Ratio shall be deemed to be
stockholders’ equity for purposes of the calculation of Consolidated Net Worth.

“Consolidated Shareholder Distributions” means all payments, dividends or
distributions made by the Borrower to any holder of the Equity Interest of the
Borrower.

“Consolidated Surplus” means, at any date of determination, “surplus as regards
to policyholders” (calculated in accordance with SAP) of the Borrower and its
Subsidiaries, on a consolidated basis.

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (i) the principal amount of all outstanding Consolidated Total Debt and
(ii) Consolidated Net Worth at such time.

“Consolidated Total Debt” means, at any date of determination, all Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis, plus, without
duplication, all Indebtedness of the Borrower in respect of the Junior
Subordinated Debentures, less the sum of the following: (i) the Maiden Debt;
(ii) the aggregate principal amount outstanding in respect of the Borrower’s
obligations to repurchase securities pursuant to Repurchase Agreements;
(iii) the aggregate amount of the Repurchase Liability; and (iv) the aggregate
amount of Guarantees otherwise included in such Indebtedness. Notwithstanding
the foregoing, Indebtedness in respect of letters of credit shall not be
included in the determination of Consolidated Total Debt to the extent that any
such letter of credit is undrawn as of the date of determination.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Charitable Foundations” means, with respect to any individual,
charitable foundations that are controlled by such individual.

“Controlled Entities” means, with respect to any Family Trust, the corporations,
limited liability companies, trusts, partnerships or other similar entities that
are assets of such Family Trust and are controlled by such Family Trust.

“Co-Syndication Agent” means each of KeyBank National Association and SunTrust
Bank in its capacity as a co-syndication agent for the credit facility evidenced
by this Agreement.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

7



--------------------------------------------------------------------------------

“Debenture Indentures” means the indentures governing the Junior Subordinated
Debentures, including the Existing Debentures.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

“Disposition” means a sale, lease or sub-lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to any
Person, in one transaction or a series of transactions, of all or any part of
the Borrower’s or any of its Subsidiaries’ businesses, assets or properties of
any kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, notes
and accounts receivable and the Equity Interests of the Borrower’s Subsidiaries.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04 or, in the case of an LC Disbursement, on or as of
the date of such LC Disbursement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower other than a Foreign
Subsidiary.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

8



--------------------------------------------------------------------------------

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
or the Issuing Bank or any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Eligible Investments” means (a) Permitted Investments, (b) investments in debt
and/or equity securities, (c) investments in loan portfolios, (d) investments in
derivatives and other financial instruments and (e) Repurchase Agreements.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any

 

9



--------------------------------------------------------------------------------

Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., New York City time, on such date on the Reuters
World Currency Page for such Foreign Currency. In the event that such rate does
not appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., New York City time, on such
date for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

(a) income or franchise Taxes imposed on (or measured by) net income, in each
case, (i) imposed by the United States of America or any state or political
subdivision thereof, or by the jurisdiction under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Non-U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect on the date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non U.S. Lender’s
failure to comply with Section 2.17(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.17(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Existing Credit Facility” means the credit facility evidenced by that certain
Credit Agreement, dated as of August 10, 2012, by and between the Borrower, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended, restated, supplemented or otherwise modified prior to the date hereof.

 

10



--------------------------------------------------------------------------------

“Existing Debentures” means, collectively, the following: (a) the fixed/floating
rate junior subordinated deferrable interest debentures due 2037 of the Borrower
in the original aggregate principal amount of $40.0 million; (b) the
fixed/floating rate junior subordinated deferrable interest debentures due 2036
of the Borrower in the original aggregate principal amount of $30.0 million;
(c) the fixed/floating rate junior subordinated deferrable interest debentures
due March 2035 of the Borrower in the original aggregate principal amount of
$25.0 million; and (d) the fixed/floating rate junior subordinated deferrable
interest debentures due June 2035 of the Borrower in the original aggregate
principal amount of $25.0 million; in each case with respect to the foregoing,
issued to TOPS Trusts pursuant to the applicable Existing Indenture, and as the
same may be further amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with Section 6.13.

“Existing Guarantees” means, collectively, the following: (a) the Guarantee
Agreement, dated as of March 17, 2005, by and between the Borrower, as
guarantor, and Wilmington Trust Company, and issued in connection with the
Structured Securities issued on or about March 17, 2005; (b) the Guarantee
Agreement, dated as of June 15, 2005, by and between the Borrower, as guarantor,
and Wilmington Trust Company, and issued in connection with the Structured
Securities issued on or about June 15, 2005; (c) the Guarantee Agreement, dated
July 25, 2006, by and between the Borrower, as guarantor, and Wilmington Trust
Company, and issued in connection with the Structured Securities issued on or
about July 25, 2006; and (d) the Guarantee Agreement, dated as of March 22,
2007, by and between the Borrower, as guarantor, and Wilmington Trust Company,
and issued in connection with the Structured Securities issued on or about
March 22, 2007; in each case pursuant to which the Borrower agreed to guarantee
the payment of distributions and payments on liquidation or redemption of the
trust preferred securities issued in connection therewith, but only in each case
to the extent of funds held by the trust that issued such trust preferred
securities (such obligations of the Borrower under such guarantee agreements are
subordinate to all of the Borrower’s senior and subordinated debt).

“Existing Indentures” means the indentures governing the Existing Debentures, as
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with Section 6.13.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Existing Regulated Insurance Companies” means, collectively, the Subsidiaries
of the Borrower set forth on Schedule 1.01(a).

“Existing Structured Securities” means, collectively, (a) each of the Existing
Debentures, (b) the common securities issued by the applicable TOPS Trust to the
Borrower in connection with such Existing Debentures, (c) the trust preferred
securities issued by the applicable TOPS Trust in connection with such Existing
Debentures having substantially similar terms as such Existing Debentures and
(d) the Existing Guarantees and any other guarantee agreement executed and
delivered by the Borrower with respect to such issued trust preferred
securities, all of the foregoing as described in either (x) the Borrower’s
Form 8-K filed by the Borrower with the SEC on March 22, 2007, or (y) Amendment
No. 5 to the Borrower’s Form S-1 filed by the Borrower with the SEC on
November 8, 2006, as the case may be, and all of the foregoing in clauses (a),
(b), (c) and (d) above as may be further amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with
Section 6.13.

“Extended Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

 

11



--------------------------------------------------------------------------------

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual or a Family
Member of such individual serves as trustee or in a similar capacity and has
sole control.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“FNC” means First Nonprofit Companies, an Illinois corporation, and a
Subsidiary, together with all of its subsidiaries.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Subsidiary” means any Subsidiary of the Borrower which is organized
under the laws of any jurisdiction outside of the United States.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment or performance thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) Insurance Products. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Historical Statutory Statements” has the meaning assigned to such term in
Section 3.04(b).

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid or accrued; (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person; (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business on normal trade terms and
not overdue by more than 90 days); (f) all Indebtedness of others secured by (or
for which the holder of

 

13



--------------------------------------------------------------------------------

such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, but limited to the fair market
value of such property; (g) all Capital Lease Obligations and synthetic lease
obligations of such Person; (h) all obligations, contingent or otherwise, of
such Person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (i) the redemption price of all redeemable preferred stock of such
Person (but not accrued dividends on any preferred stock), but only to the
extent that such stock is redeemable at the option of the holder or requires
sinking fund or similar payments at any time prior to the Maturity Date; and
(j) all Guarantees by such Person in respect of Indebtedness or obligations of
others of the kinds referred to in clauses (a) through (i) above. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Loan Document and
(b) Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Insurance Business” means one or more aspects of the business of issuing or
underwriting insurance or reinsurance and other businesses reasonably related
thereto.

“Insurance Licenses” has the meaning assigned to such term in Section 3.16.

“Insurance Model Act” means the Risk-Based Capital for Insurers Model Act as
promulgated by the NAIC, as amended from time to time.

“Insurance Products” means any product provided by an insurer or service
contract provider in its insurance or warranty business whereby such insurer or
service contract provider undertakes to pay or indemnify another as to loss from
certain specified contingencies or perils called “risks” or to pay or grant a
specified amount or determinable benefit in connection with ascertainable risk
contingencies or to act as a surety, including, without limitation, reinsurance
agreements, reinsurance treaties, reinsurance pools, property and casualty
insurance products, accident and health insurance products, life insurance
products, surety bonds, specialty risk insurance programs, warranty programs,
insurance loss portfolio transfers and any other insurance or reinsurance
product related to the acceptance of risk or commitment to pay or indemnify
another for specific types of losses.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be

 

14



--------------------------------------------------------------------------------

extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Eurodollar Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“Investment Policy” means the investment policy of the Borrower as in effect
from time to time.

“Investments” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate so long as such Affiliate expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as the Issuing
Bank.

“Junior Subordinated Debentures” means, collectively, the following: (a) the
Existing Debentures; and (b) any other subordinated debentures which (i) by
their terms (or by the terms of any security into which they are convertible or
for which they are exchangeable at the option of the holder thereof), or upon
the happening of any event mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the sole option of
the holder thereof on or after the Maturity Date, (ii) are issued pursuant to
Debenture Indentures, (iii) are issued to a TOPS Trust which issues to
investors, simultaneously with the issues of such debentures, trust preferred
securities having substantially similar terms as such debentures, (iv) mature
after, and do not require any scheduled amortization or other scheduled payments
of principal prior to, the date that is 367 days after the Maturity Date and
(v) are reasonably acceptable to the Administrative Agent, in each case with
respect to foregoing in clause (b) above, as the same may be further amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 6.13(b).

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

15



--------------------------------------------------------------------------------

“LC Sublimit” means $175,000,000, as such amount may be increased from time to
time if requested by the Borrower and approved by the Issuing Bank, in
connection with an increase in the Commitments pursuant to Section 2.20, so long
as, after giving effect thereto, the aggregate amount of such increases does not
cause the LC Sublimit to exceed the Aggregate Commitment.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” shall include the Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
the Borrower, or any employee of the Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

16



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Maiden Debt” means all Indebtedness and other obligations and liabilities of
AII to Maiden Insurance under a loan agreement between AII and Maiden Insurance,
pursuant to which Maiden Insurance lends funds to AII from time to time for the
amount of the obligations of the Borrower’s U.S., Irish and U.K. insurance
companies (the “AmTrust Ceding Insurers”) that AII is obligated to secure, not
to exceed an amount equal to Maiden Insurance’s proportionate share of such
obligations to such AmTrust Ceding Insurers in accordance with certain quota
share reinsurance agreements, all of the foregoing as described in the
Borrower’s Form 10-Q filed by the Borrower with the SEC on November 9, 2010, as
such loan agreement and any other documents entered into in connection therewith
may be amended from time to time.

“Maiden Insurance” means Maiden Insurance Company, Ltd., a company organized
under the laws of Bermuda and a wholly-owned subsidiary of Maiden Holdings,
Inc., a Bermuda insurance holding company.

“Majestic” means Majestic Insurance Company, a California corporation.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding the Threshold Amount. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means September 12, 2019.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Net Worth” means, as to any Person, the sum of its capital stock (including its
preferred stock), capital in excess of par or stated value of shares of its
capital stock (including its preferred stock), retained earnings and any other
account which, in accordance with GAAP, constitutes stockholders equity, but
excluding all accumulated other comprehensive income (or loss) as shown on the
most recent consolidated balance sheet of the Borrower delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01 hereof.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Obligations” means (a) all obligations of the Borrower from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest

 

17



--------------------------------------------------------------------------------

(including interest accruing during the pendency of any proceeding under any
Debtor Relief Laws, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding), of
the Borrower under this Agreement and the other Loan Documents, and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower under or pursuant to this Agreement and the other
Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related LC Disbursement, plus
any taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

18



--------------------------------------------------------------------------------

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any of its Subsidiaries of
(a) all or substantially all of the property of any Person, or of any business,
book of business, business unit or division of any Person or (b) Equity
Interests of any Person, and otherwise causing such Person to become a
Subsidiary, if each of the following conditions is met:

(i) in the case of the acquisition of Equity Interests of such Person, upon the
consummation thereof, such acquired Person or any Person formed in connection
with such acquisition shall be a Subsidiary of the Borrower;

(ii) in the case of the acquisition of all or substantially all of the property
of or of any business, business unit or division of any Person, in each case,
upon the consummation thereof, such property, business, business unit or
division shall be wholly-owned directly by the Borrower or one or more
Subsidiaries;

(iii) no Default then exists or would result therefrom;

(iv) after giving effect to such acquisition on a Pro Forma Basis, the Borrower
shall be in compliance with Section 6.14(c) as of the last day of the Test
Period most recently ended (as determined in accordance with Section 6.14(g));

(v) neither the Borrower nor any of its Subsidiaries shall, in connection with
any such transaction, assume or remain liable with respect to any Indebtedness
or other liability (including any material tax or ERISA liability) of the
related seller or the business, Person or properties acquired, except (A) to the
extent permitted under Section 6.01 and (B) obligations not constituting
Indebtedness incurred in the ordinary course of business and necessary or
desirable to the continued operation of the underlying properties, and any other
such liabilities or obligations not permitted to be assumed or otherwise
supported by the Borrower or any other Subsidiary hereunder shall be paid in
full or released as to the business, Persons or properties being so acquired on
or before the consummation of such acquisition;

(vi) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.10, the property acquired in connection with any such
transaction shall be free and clear of any Liens, other than Permitted
Encumbrances and Liens permitted under Section 6.02(h) and the property to be
acquired is to be used in a business of the type that the Borrower and its
Subsidiaries are permitted to be engaged in under Section 6.10;

(vii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);

(viii) transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;

 

19



--------------------------------------------------------------------------------

(ix) in connection with a transaction involving consideration in excess of
$150,000,000, the Borrower shall have provided the Administrative Agent with
financial statements of the Person or business to be acquired and all such other
information and data relating to such transaction or the Person or business to
be acquired as may be reasonably requested by the Administrative Agent; and

(x) at least 5 Business Days prior to the proposed date of consummation of the
transaction involving consideration in excess of $25,000,000, the Borrower shall
have delivered to the Administrative Agent a certificate of a Financial Officer
of the Borrower certifying that (A) such transaction complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such transaction could not
reasonably be expected to result in a Material Adverse Effect.

“Permitted Call Spread Swap Agreements” means (a) a Swap Agreement pursuant to
which the Borrower acquires a call option requiring the counterparty thereto to
deliver to the Borrower shares of common stock of the Borrower, the cash value
of such shares or a combination thereof from time to time upon exercise of such
option and (b) a Swap Agreement pursuant to which the Borrower issues to the
counterparty thereto warrants to acquire common stock of the Borrower, in each
case entered into by the Borrower concurrently with the issuance of Permitted
Convertible Notes; provided that (i) the terms, conditions and covenants of each
such Swap Agreement shall be such as are typical and customary for Swap
Agreements of such type (as determined by the Board of Directors of the Borrower
in good faith) and (ii) in the case of clause (b) above, such Swap Agreement
would be classified as an equity instrument in accordance with EITF 00-19,
Accounting for Derivative Financial Instruments Indexed to, and Potentially
Settled in, a Company’s Own Stock, or any successor thereto (including pursuant
to the Accounting Standards Codification), and the settlement of such Swap
Agreement does not require the Borrower to make any payment in cash or cash
equivalents that would disqualify such Swap Agreement from so being classified
as an equity instrument.

“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof; provided that the Indebtedness thereunder satisfies the following
requirements: (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 367 days after the Maturity Date (it being understood that any
early conversion (i.e. prior to the stated maturity date of the Indebtedness) of
any Permitted Convertible Notes in accordance with the terms thereof shall
violate the foregoing restriction), (iii) such Indebtedness is not guaranteed by
any Subsidiary of the Borrower and (iv) the aggregate principal amount of
Indebtedness permitted to be issued or incurred under this definition shall not
exceed $200,000,000 at any time outstanding.

“Permitted Encumbrances” means:

(a) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

20



--------------------------------------------------------------------------------

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d) Liens given in lieu of surety, stay or appeal bonds or deposits required by
law or any governmental regulations, court order or judgment as a condition to
the transaction of business or the exercise of any right, privilege or license;

(e) Liens securing judgments not constituting an Event of Default under
clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) Liens granted in the ordinary course of business and consistent with past
practices on invested assets pursuant to trust, withheld balances or other
security arrangements in connection with (i) reinsurance policies entered into
in the ordinary course of business or (ii) regulatory requirements;

(h) Liens granted or arising in the ordinary course of business under or in
connection with Insurance Products; and

(i) Liens created by the Borrower or any Subsidiary in the ordinary course of
business over deposits or investments pursuant to statutory or regulatory
requirements of any Applicable Insurance Regulatory Authority as a condition to
obtaining or maintaining any licenses issued by it or to satisfy regulatory
capital or other financial responsibility requirements.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means, collectively, (a) George Karfunkel and his Permitted
Related Persons, (b) Michael Karfunkel and his Permitted Related Persons, and
(c) Barry D. Zyskind and his Permitted Related Persons.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

21



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

(f) in the case of Subsidiaries doing business outside of the United States,
investments that are substantially similar, and of comparable credit quality, to
those set forth in clauses (a) through (e) above.

“Permitted Majestic Acquisition” means the acquisition by the Borrower of the
renewal rights to Majestic’s workers’ compensation insurance business in
consideration, in part, of the assumption by the Borrower of all of Majestic’s
liabilities under outstanding workers’ compensation insurance policies
(including federal longshore and harbor workers’ compensation act (“USL&H”)
policies) through a loss portfolio transfer and quota share reinsurance
agreement by which the Borrower will receive from Majestic cash and invested
assets in an amount equal to Majestic’s reserves for such liabilities, as
adjusted in the agreement. It is understood and agreed that, as required by law,
a significant portion of Majestic’s assets to be received by the Borrower are on
deposit with the State of California, other U.S. states and the U.S. Department
of Labor as security for its obligations to workers’ compensation and USL&H
policyholders and will continue to be on deposit following the consummation of
the Permitted Majestic Acquisition.

“Permitted Majestic Indebtedness” means the reimbursement obligations of the
Borrower under the letter of credit facility established by the Borrower as a
result of the Permitted Majestic Acquisition for the sole purpose of complying
with the deposit requirements of the State of California and the U.S. Department
of Labor as security for the Borrower’s obligations to workers’ compensation and
USL&H policyholders in connection with the business acquired by the Borrower
pursuant to the Permitted Majestic Acquisition.

“Permitted Majestic Liens” means the Liens encumbering the cash or investment
assets of the Borrower that secure the Permitted Majestic Indebtedness (but
excluding, for the avoidance of doubt, any other Indebtedness or other
obligations other than customary margin requirements in respect of letter of
credit facilities similar to the Permitted Majestic Indebtedness).

“Permitted Qualifying Subordinated Indebtedness” means (a) unsecured
Indebtedness of the Borrower; provided that (i) both immediately prior to and
after giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom, (ii) such Indebtedness matures after,
and does not require any scheduled amortization or other scheduled payments of
principal prior to, the date that is 367 days after the Maturity Date,
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Borrower,
(iv) such Indebtedness shall be expressly subordinated to the Obligations on
terms reasonably acceptable to the Administrative Agent and (v) the aggregate
principal amount of Indebtedness permitted to be issued or incurred under this
definition shall not exceed $100,000,000 at any time outstanding and
(b) guarantees by any Guarantor Subsidiary of the Indebtedness described in
clause (a), provided such guarantees are expressly subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent.

“Permitted Related Persons” means, with respect to any individual, (a) the
Family Members of such individual, (b) the Family Trusts of such individual and
the Controlled Entities of such Family Trusts and (c) the Controlled Charitable
Foundations of such individual.

 

22



--------------------------------------------------------------------------------

“Permitted Tax Incentive Financing Transactions” means the transactions
described on Schedule 1.01(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
and otherwise reasonably satisfactory to the Administrative Agent.

“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any such assets and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred within one year after such acquisition, installation,
construction or improvement of such assets by such person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulated Insurance Company” means any Subsidiary of the Borrower that is an
authorized or admitted insurance carrier that transacts Insurance Business in
any jurisdiction (foreign or domestic) and is regulated by any Applicable
Insurance Regulatory Authority.

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Repurchase Agreement” means a repurchase agreement entered into by the Borrower
from time to time pursuant to which the Borrower shall have sold securities to a
third party and has agreed to repurchase such security at a specified time in
the future; provided, that such repurchase agreement shall have been entered
into by the Borrower solely in connection with the Borrower’s investment
portfolio and in accordance with the Investment Policy of the Borrower.

“Repurchase Liability” means, at any date of determination, the liability of the
Borrower to purchase securities in the market that are identical to those
securities it borrowed and sold pursuant to Repurchase Transactions (it being
understood that such liability shall be measured based on the then market value
of such security).

 

23



--------------------------------------------------------------------------------

“Repurchase Transaction” means a repurchase transaction in which the Borrower
borrows a security and delivers it to a purchaser and at a later date, the
Borrower purchases the identical security in the market to replace the borrowed
security; provided, that such transaction shall have been entered into by the
Borrower solely in connection with the Borrower’s investment portfolio and in
accordance with the Investment Policy of the Borrower.

“Required Lenders” means, subject to Section 2.21(b), at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest or other
equity interest of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest or other
equity interest, or on account of any return of capital to any of such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such Equity Interest or other
equity interests.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Risk Services” means RS Acquisition Holdco, LLC, a Delaware limited liability
company, and a Subsidiary, together with all of its subsidiaries.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, at the time of this
Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

24



--------------------------------------------------------------------------------

“SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting principles and accounting procedures and practices prescribed or
permitted by the Applicable Insurance Regulatory Authority of the state or
jurisdiction in which such Regulated Insurance Company is domiciled; it being
understood and agreed that determinations in accordance with SAP for purposes of
Section 6.14, including defined terms as used therein, are subject (to the
extent provided therein) to Section 1.04.

“SEC” means the United States Securities and Exchange Commission.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year, the annual or quarterly financial statements of such
Regulated Insurance Company as required to be filed with the Applicable
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits, schedules,
certificates and actuarial opinions required to be filed or delivered therewith.

“Strategic Investment” means (i) Investments by the Borrower or any Subsidiary
in 50% or less of the Equity Interests of a Person and (ii) loans or advances by
the Borrower or any Subsidiary to a Person, in the case of each of (i) and (ii),
that is engaged in a business of the type in which the Borrower and its
Subsidiaries are permitted to engage under Section 6.10 and with which the
Borrower or such Subsidiary has an arms’-length written agreement for the
provision by such Person of services, goods or other assets useful in the
Borrower’s or any Subsidiary’s business.

“Structured Securities” means, collectively, the following: (a) the Existing
Structured Securities; and (b) (i) any other Junior Subordinated Debentures,
(ii) the common securities issued by TOPS Trusts to the Borrower in connection
with such other Junior Subordinated Debentures, (iii) the trust preferred
securities issued by TOPS Trusts in connection with such other Junior
Subordinated Debentures and having substantially similar terms as such Junior
Subordinated Debentures and (iv) any guarantee executed and delivered by the
Borrower with respect to such trust preferred securities, in each case with
respect to the foregoing in clause (b) above, all reasonably acceptable to the
Administrative Agent and as the same may be further amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with Section 6.13(b).

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which

 

25



--------------------------------------------------------------------------------

would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Substantial Portion” means, with respect to the assets of the Borrower and its
Subsidiaries, assets which (a) represent more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as reflected in the consolidated
financial statements of the Borrower and its Subsidiaries as of December 31,
2013, or (b) are responsible for generating more than 10% of the consolidated
net revenues or of the Consolidated Net Income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above.

“Swap Agreement” means any transaction (including an agreement with respect
thereto) that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Swap Obligations” means obligations under or with respect to Swap Agreements.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Test Period” means, at any time, the four consecutive fiscal quarters of the
Borrower then last ended.

“Threshold Amount” means $15,000,000.

“TIC” means Technology Insurance Company, Inc., a New Hampshire corporation.

“TOPS Trust” means a trust sponsored by the Borrower created for the sole
purpose of issuing its trust preferred and common securities in connection with
the issuance of Junior Subordinated Debentures and which is not part of the
Borrower’s consolidated group of entities in accordance with GAAP.

“Tower Group Commercial Lines Transaction” means (a) the purchase by the
Borrower from ACP Re Ltd. (“ACP Re”) of renewal rights and certain other assets
related to the commercial lines insurance operations of Tower Group
International, Ltd. (“Tower”), pursuant to the Amended and Restated Commercial
Lines Master Agreement, dated July 23, 2014 (as it may be amended or otherwise
modified from time to time with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), the “Master Agreement”),
between the Borrower and ACP Re, (b) the loan being made by the Borrower to ACP
Re in the original principal amount of $125,000,000, pursuant to a Credit
Agreement (as it may be amended or otherwise modified from time to time), to be
entered into

 

26



--------------------------------------------------------------------------------

between the Borrower and ACP Re, (c) the contingent consideration to be paid by
the Borrower to ACP Re in the form of an earnout pursuant to the terms of the
Master Agreement and (d) the other Tower related transactions described in the
Master Agreement.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Regulated Insurance Company” means a Regulated Insurance Company organized
under the laws of a jurisdiction within the United States.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.

“Wesco” means Wesco Insurance Company, a Delaware corporation.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower and the Administrative Agent.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply),

 

27



--------------------------------------------------------------------------------

and all judgments, orders and decrees, of all Governmental Authorities. Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation (other
than FATCA) shall be construed as referring thereto as from time to time
amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms; GAAP; SAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or SAP, as the case may be, as in effect from time to time;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or SAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

SECTION 1.05 Status of Obligations. In the event that the Borrower shall at any
time issue or have outstanding any Subordinated Indebtedness, the Borrower shall
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

 

28



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) subject to Sections 2.04
and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the Aggregate Commitment. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $2,500,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing

 

29



--------------------------------------------------------------------------------

Request signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of (a) the LC Exposure as of the date of each
request for the issuance, amendment, renewal or extension of any Letter of
Credit and (b) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date”.

SECTION 2.05 Intentionally Omitted.

SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower or AII may request the issuance of Letters of
Credit denominated in Agreed Currencies for the Borrower’s account, for the
account of AII or for the account of any of the Borrower’s other Subsidiaries
(provided that the Borrower shall be a co-applicant and co-obligor with respect
to each Letter of Credit issued for the account of AII or any other Subsidiary),
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The letters of credit identified on
Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be “Letters
of Credit” issued on the Effective Date for all purposes of the Loan Documents.
Notwithstanding the foregoing or anything else contained in this Agreement to
the contrary, no Letter of Credit may be issued to support obligations with
respect to syndicates at the Society of Lloyd’s. The Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the account of AII or any other Subsidiary as provided in the first or second
sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).

 

30



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed the LC Sublimit
and (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of
the total Revolving Credit Exposures shall not exceed the Aggregate Commitment.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit which is issued in the final year prior to the Maturity Date
may have an expiry date which is no later than the date which is one year after
the Maturity Date if cash collateralized as contemplated by Section 2.06(j)
below (each such Letter of Credit, an “Extended Letter of Credit”).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit (including, for the avoidance of doubt, a Letter of Credit
issued for the account of AII or any other Subsidiary), the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount of such LC Disbursement, calculated as of the date

 

31



--------------------------------------------------------------------------------

the Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so
elect in its sole discretion by notice to the Borrower, in such other Agreed
Currency which was paid by the Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 12:00 noon, New York
City time, on the date that such LC Disbursement is made, if the Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., New York City
time, on such date, or, if such notice has not been received by the Borrower
prior to such time on such date, then not later than 12:00 noon, New York City
time, on the Business Day immediately following the day that the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that, if such LC Disbursement is not less than the
amount of $1,000,000, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in the Dollar Amount of such LC
Disbursement and to the extent so financed, the Borrower’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and the Dollar Amount
of such Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay in Dollars to the Administrative Agent the
Dollar Amount of its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required

 

32



--------------------------------------------------------------------------------

to make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurodollar Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

33



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (x) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, or (y) the Borrower requests the issuance of an Extended Letter of
Credit, the Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders (the
“LC Collateral Account”), an amount in cash equal to 105% of the Dollar Amount
of the LC Exposure in respect of such Extended Letter of Credit (in the case of
the foregoing clause (y)) or in the aggregate for all outstanding Letters of
Credit (in the case of the foregoing clause (x) as of such date plus any accrued
and unpaid interest thereon); provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall (1) in the case of an Extended Letter of
Credit, be required by no later than the date of issuance, renewal or extension
of such Extended Letter of Credit and (2) become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower or on the date the Borrower requests an Extended
Letter of Credit, as applicable. The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable Percentage.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in

 

34



--------------------------------------------------------------------------------

reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the Borrower. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

35



--------------------------------------------------------------------------------

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

36



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit H. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Dollar Amount of the sum of the aggregate principal of all
Revolving Credit Exposures (calculated, with respect to the Foreign Currency LC
Exposure, as of the most recent Computation Date) exceeds the Aggregate
Commitment or (ii) solely as a result of fluctuations in currency exchange rates
(calculated, with respect to the Foreign Currency LC Exposure, as of the most
recent Computation Date), (A) the Dollar Amount of the sum of the aggregate
principal of all outstanding LC Exposures exceeds 105% of the LC Sublimit or
(B) the Dollar Amount of the sum of the aggregate principal of all Revolving
Credit Exposures (calculated, with respect to the Foreign Currency LC Exposure,
as of the most recent Computation Date) exceeds 102.5% of the Aggregate
Commitment, the Borrower shall in each case immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause (x) the LC Exposure to be less than or equal to the LC Sublimit and/or
(y) the aggregate Dollar Amount of all Revolving Credit Exposures (calculated,
with respect to the Foreign Currency LC Exposure, as of the most recent
Computation Date) to be less than or equal to the Aggregate Commitment, as
applicable.

 

37



--------------------------------------------------------------------------------

SECTION 2.12 Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the Dollar Amount of
such Lender’s average daily LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the Dollar Amount of
the average daily LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

38



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means
(including, without limitation, by means of an Interpolated Rate) do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

39



--------------------------------------------------------------------------------

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to the Administrative Agent, such Lender or the Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by the Administrative Agent,
such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise, then, upon request of the Administrative Agent, such Lender or the
Issuing Bank, as the case may be, the Borrower will pay to the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent, such Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered as reasonably determined by the Administrative Agent, such
Lender or the Issuing Bank (which determination shall be made in good faith (and
not on an arbitrary or capricious basis) and consistent with similarly situated
customers of the Administrative Agent, the applicable Lender or the Issuing Bank
under agreements having provisions similar to this Section 2.15 after
consideration of such factors as the Administrative Agent, such Lender or the
Issuing Bank then reasonably determines to be relevant).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the Issuing Bank under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender or the Issuing
Bank then reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

40



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss and any reasonable cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 2.17 Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by the
Borrower under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative

 

41



--------------------------------------------------------------------------------

Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(d) Indemnification by the Borrower. The Borrower shall indemnify each Recipient
for any Indemnified Taxes that are paid or payable by such Recipient in
connection with any Loan Document (including amounts paid or payable under this
Section 2.17(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. The indemnity under this
Section 2.17(d) shall be paid within ten (10) days after the Recipient delivers
to the Borrower a certificate stating the amount of any Indemnified Taxes so
paid or payable by such Recipient and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender. Upon the reasonable request of the Borrower
or the Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within ten (10) days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

42



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E and (2) a certificate substantially in the form of Exhibit F
(a “U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by

 

43



--------------------------------------------------------------------------------

the Withholding Agent as may be necessary for the Withholding Agent to comply
with its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto, pursuant to written
instructions provided to the Borrower by such Person. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Except as otherwise expressly set forth in
Section 2.06, payments hereunder shall be made when due in Dollars in an amount
equal to the Dollar Amount (as of the date of repayment) of such payment due.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then

 

44



--------------------------------------------------------------------------------

due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

45



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender (at the request of the
Borrower) shall use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20 Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $150,000,000. The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), to increase their existing
Commitments, or to participate in

 

46



--------------------------------------------------------------------------------

such Incremental Term Loans, or provide new Commitments, as the case may be;
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Borrower and the Administrative Agent (such approvals of the Borrower and
the Administrative Agent not to be unreasonably withheld or delayed) and
(ii) (x) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Borrower, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03). The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods. The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans. Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.

 

47



--------------------------------------------------------------------------------

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby
(if such Lender is directly affected thereby);

(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (B) no
Default has occurred and is continuing;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of

 

48



--------------------------------------------------------------------------------

the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.21(c), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided, that no adjustments shall be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender, and provided, further, that except to
the extent otherwise agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and the other
Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require, on the part of the Borrower, any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the Organizational Documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
having applicability to the Borrower or any of its Subsidiaries, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any of its Subsidiaries or

 

49



--------------------------------------------------------------------------------

its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except for any cash collateralization required pursuant to
Section 2.06(j).

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2013, reported on by BDO USA, LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended March 31, 2014 (other than a statement of stockholders
equity), certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

(b) The Borrower has heretofore furnished to the Lenders copies of the annual
Statutory Statements of each U.S. Regulated Insurance Company as of December 31,
2013 and 2012, and for the fiscal years then ended, each as filed with the
Applicable Insurance Regulatory Authority (collectively, the “Historical
Statutory Statements”); provided, that the Statutory Statement of a
U.S. Regulated Insurance Company shall not be required to be delivered for any
year that such U.S. Regulated Insurance Company was not a Subsidiary of the
Borrower. The Historical Statutory Statements (including, without limitation,
the provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared in
accordance with SAP (except as may be reflected in the notes thereto and
subject, with respect to the relevant quarterly statements, to the absence of
notes required by SAP and to normal year-end adjustments), were in compliance
with the applicable Requirements of Law when filed and present fairly in all
material respects the financial condition of the respective U.S. Regulated
Insurance Companies covered thereby as of the respective dates thereof and the
results of operations, changes in capital and surplus and cash flow of the
respective Regulated Insurance Companies covered thereby for the respective
periods then ended.

(c) Except as set forth in the financial statements referred to in
Section 3.04(a), there are no liabilities of the Borrower or of any of its
Subsidiaries of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect.

(d) Since December 31, 2013, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that are not
reasonably expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Borrower, the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which

 

50



--------------------------------------------------------------------------------

there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that question the
validity or enforceability of the Agreement or any of the other Loan Documents,
or of any action to be taken by the Borrower pursuant to this Agreement or any
of the other Loan Documents.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all Requirements of Law and orders of any
Governmental Authority, in each case, applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08 Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. As of the Effective Date, there are no tax sharing agreements or similar
arrangements (including tax indemnity arrangements) with respect to or involving
the Borrower or any of its Subsidiaries, other than tax sharing agreements
between the Borrower and its Subsidiaries.

SECTION 3.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. Except as, either individually or in the aggregate, has
not had, and could not reasonably be expected to have, a Material Adverse
Effect, the Borrower and its Subsidiaries and their ERISA Affiliates (i) have
fulfilled their respective obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance with the
applicable provisions of ERISA and the Code, and (ii) have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).

(b) Except as, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made, (iii) neither the Borrower nor
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan and (iv) the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan that is required to be funded, determined as of the
end of the Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.

 

51



--------------------------------------------------------------------------------

SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the written information, reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement and any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

SECTION 3.12 Federal Regulations. The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulations T, U or X of the Board as now and from time to time hereafter in
effect. No part of the proceeds of the Loan hereunder will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board.

SECTION 3.13 General Insurance. The properties of the Borrower and each of its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or such Subsidiary operates.

SECTION 3.14 Seniority.

(a) The Obligations are, and will be, superior and senior in right of payment to
the Existing Debentures and any guaranty of the Borrower made by the Borrower in
connection with any of the Existing Structured Securities. The Obligations
constitute, and are within the definition of, “Senior Indebtedness” (as such
term is defined in the Existing Indentures as of the date hereof). The
subordination provisions contained in the Existing Debentures, the Existing
Indentures, any guaranty of the Borrower made by the Borrower in connection with
any of the Existing Structured Securities are, in each case, enforceable against
the Borrower and the holders of such Indebtedness.

(b) The Obligations are, and will be, superior and senior in right of payment to
any Indebtedness of the Borrower to any of its Subsidiaries.

SECTION 3.15 Subsidiaries. (a) Set forth on Schedule 3.15 is a complete and
correct list of (i) all of the Subsidiaries of the Borrower as of the Effective
Date, together with, for each such Subsidiary, (A) the jurisdiction of
organization of such Subsidiary, (B) each Person holding direct ownership
interests in such Subsidiary and (C) percentage ownership of such Subsidiary
represented by such ownership interests. Except as set forth on Schedule 3.15,
each of the Borrower and its Subsidiaries owns, free and clear of Liens, and has
the unencumbered right to vote, all the outstanding ownership interests in each
Person shown to be held by it on Schedule 3.15. All Equity Interests of each
Subsidiary of the Borrower are duly and validly issued and are fully paid and
non-assessable.

 

52



--------------------------------------------------------------------------------

(b) As of the Effective Date, there are no restrictions on the Borrower or any
of its Subsidiaries which prohibit or otherwise restrict the transfer of cash or
other assets from any Subsidiary of the Borrower to the Borrower, other than
(i) prohibitions or restrictions existing under or by reason of this Agreement
or the other Loan Documents, (ii) prohibitions or restrictions existing under or
by reason of applicable Requirements of Law, (iii) prohibitions or restrictions
existing under or by reason of the documents evidencing the Permitted Tax
Incentive Financing Transactions; and (iv) other prohibitions or restrictions
which, either individually or in the aggregate, have not had, or could not
reasonably be expected to have, Material Adverse Effect.

SECTION 3.16 Insurance Licenses. Each Regulated Insurance Company holds all
licenses (including licenses or certificates of authority from Applicable
Insurance Regulatory authorities), permits or authorizations necessary or
otherwise required to transact insurance and reinsurance business (collectively,
the “Insurance Licenses”). There is (i) no Insurance License that is the subject
of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) no sustainable basis for such a suspension, revocation or
limitation, and (iii) to the knowledge of the Borrower, no such suspension,
revocation or limitation threatened by any Applicable Insurance Regulatory
Authority, that, in each instance under clauses (i), (ii) and (iii) above and
either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect.

SECTION 3.17 Insurance Business. All insurance policies issued by any Regulated
Insurance Company are, to the extent required under applicable law, on forms
approved by the insurance regulatory authorities of the jurisdictions where
issued or have been filed with and not objected to by such authorities within
the period for objection, except for those forms with respect to which a failure
to obtain such approval or make such a filing without it being objected to,
either individually or in the aggregate, has not had, and could not reasonably
be expected to have, a Material Adverse Effect.

SECTION 3.18 Use of Proceeds. The proceeds of the Loans will be used only to
finance acquisitions permitted under this Agreement, the Permitted Tax Incentive
Financing Transactions and the working capital needs, and for general corporate
purposes, of the Borrower and its Subsidiaries in the ordinary course of
business.

SECTION 3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance in
all material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
their agents that are Controlled by the Borrower or its Subsidiaries, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate
Anti-Corruption Laws or applicable Sanctions.

 

53



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Thompson Hine LLP, counsel for the Borrower, substantially in the form
of Exhibit B, and covering such other matters relating to the Borrower, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request. The Borrower hereby requests such counsel to deliver such opinion.

(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available
and (ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the quarterly period ended March 31, 2014.

(d) Each Regulated Insurance Company (other than (i) those Regulated Insurance
Companies not rated by A.M. Best Company and (ii) those Regulated Insurance
Companies that (x) are rated by A.M. Best Company and (y) were acquired within
one year prior to the Effective Date) shall have an A.M. Best Company financial
strength rating of at least “A-”.

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, the
Loan Documents or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

(g) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Facility shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated.

(h) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

 

54



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that the Borrower will, and
will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. Furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available and in any event within
90 days after the end of each fiscal year of the Borrower (or, if earlier, by
the date five (5) Business Days after the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by BDO USA, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, its consolidated balance sheet and related statements of
operations and cash flows as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, setting forth in each case in
comparative

 

55



--------------------------------------------------------------------------------

form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.

(c) Officer’s Certificate. Concurrently with any delivery of financial
statements under Sections 5.01(a) and 5.01(b), a certificate of a Financial
Officer of the Borrower (i) certifying that no Default or Event of Default has
occurred, or if any Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.14(a), (b), (c), (d) and (e) as at the end of such
fiscal year or quarter, as the case may be, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04(a) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (iv) certifying that the Regulated Insurance
Companies have maintained adequate reserves.

(d) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials and
documents filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, or to holders of its Indebtedness pursuant to the terms
of the documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be.

(e) Reports to Debt Holders. Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of the
Borrower or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to any other subsection of this Section 5.01.

(f) Management Letters. Promptly after the receipt thereof by the Borrower, a
copy of any “management letter” received by the Borrower from its certified
public accountants and the management’s responses thereto.

(g) Insurance Reports and Filings.

(i) By no later than the following dates, a copy of each Statutory Statement
filed, or required to be filed, by each Regulated Insurance Company:

(A) in the case of annual Statutory Statements, (1) upon the earlier of
(x) fifteen (15) days after the regulatory filing date or (y) seventy-five
(75) days after the close of each fiscal year of such Regulated Insurance
Company, in each case such Statutory Statements being certified by a Financial
Officer of such Regulated Insurance Company and prepared in accordance with SAP
and (2) no later than each June 15, copies of such Statutory Statements audited
and certified by independent certified public accountants of recognized national
standing.

(B) in the case of quarterly Statutory Statements, upon the earlier of (x) ten
(10) days after the regulatory filing date or (y) fifty (50) days after the
close of each of the first three (3) fiscal quarters of each fiscal year of such
Regulated Insurance Company, in each case such Statutory Statements being
certified by a Financial Officer of such Regulated Insurance Company and
prepared in accordance with SAP.

 

56



--------------------------------------------------------------------------------

(ii) Promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(A) each registration, filing or submission made by or on behalf of any
Regulated Insurance Company with any Applicable Insurance Regulatory Authority,
except for policy form or rate filings, (B) each examination and/or audit report
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (C) all information which the Lenders may from time to
time reasonably request with respect to the nature or status of any deficiencies
or violations reflected in any examination report or other similar report, and
(D) each report, order, direction, instruction, approval, authorization, license
or other notice which the Borrower or any Regulated Insurance Company may at any
time receive from any Applicable Insurance Regulatory Authority, in each of
(A) through (D) that is material to the Borrower and its Subsidiaries, taken as
a whole, as reasonably determined by the board of directors of the Borrower, a
duly authorized committee thereof or a Responsible Officer of the Borrower.

(iii) Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License.

(h) Rating Information. Promptly after A.M. Best Company shall have announced a
downgrade in the financial strength rating of any Regulated Insurance Company,
written notice of such rating change.

(i) Other Information. Promptly following any request therefor, such other
information or existing documents regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement (including any information required under the Act), as
the Lenders may reasonably request from time to time.

Documents required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent, if the Administrative
Agent requests, in writing, the Borrower deliver such paper copies, until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificate of a
Financial Officer required by Section 5.01(c) to the Administrative Agent.

SECTION 5.02 Notices of Material Events. Furnish to the Administrative Agent and
each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or, to the knowledge of the Borrower, any
threat or notice of intention of any Person to file or commence, any action,
suit or proceeding, whether at law or in equity by or before any arbitrator or
Governmental Authority (i) against or affecting the Borrower or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;

 

57



--------------------------------------------------------------------------------

(c) (x) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount; and (y) that any contribution in excess of the Threshold
Amount required to be made with respect to a Foreign Pension Plan has not been
timely made, or that the Borrower or any Subsidiary of the Borrower may incur
any liability in excess of the Threshold Amount pursuant to any Foreign Pension
Plan (other than to make contributions in the ordinary course of business).

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.03 or Section 6.05 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; and at all times maintain, preserve and protect all property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving the Borrower or any Subsidiary in accordance with Section 6.03
or Section 6.05; (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by the Borrower
or any of its Subsidiaries of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that such Person reasonably determines are
not useful to its business or no longer commercially desirable.

SECTION 5.04 Obligations and Taxes.

(a) Obligation. Pay its Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, services,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
other than a Lien permitted under Section 6.02 upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the

 

58



--------------------------------------------------------------------------------

validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted, (ii) the Borrower or its
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves or other appropriate provisions with respect thereto in accordance with
GAAP, and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax returns
required to be filed by it. Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit.

SECTION 5.05 Insurance. Maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and/or SAP, as applicable, and all Requirements
of Law are made of all dealings and transactions in relation to its business and
activities.

(b) The Borrower will, and will cause each of its Subsidiaries to, permit the
Administrative Agent (or if an Event of Default is continuing, any Lender) and
any representatives or independent contractors designated by the Administrative
Agent or such Lender, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss affairs, finances, accounts
and condition of the Borrower or any Subsidiary with the officers thereof and
advisors therefor (including independent accountants), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that unless an Event of Default exists, the Borrower shall
only be required to pay for one (1) such visit by the Administrative Agent and
its representatives and independent contractors per fiscal year of the Borrower
and provided, further, that when an Event of Default exists the Administrative
Agent or any Lender (or any of its representatives or independent contractors)
may do any of the foregoing at the sole expense of the Borrower at any time
during normal business hours and without advance notice. Notwithstanding the
foregoing, the Borrower may place reasonable limits on access to information
which is proprietary or constitutes trade secrets and need not disclose any
information if such disclosure would be prohibited by a confidentiality
agreement entered into by the Borrower on an arm’s length basis and in good
faith.

SECTION 5.07 Compliance with Laws. Comply with all Requirements of Law and
decrees and orders of any Governmental Authority applicable to it or its
property (including, without limitation, the Act), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and their agents that are Controlled by the Borrower or its
Subsidiaries with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.18 and not in contravention of any Requirements
of Law or of any Loan Document. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall take reasonable
steps to insure that its Subsidiaries and its or their respective directors,
officers, employees and their agents that are Controlled by the Borrower or its
Subsidiaries shall not use, the proceeds of any Borrowing or Letter of Credit
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of

 

59



--------------------------------------------------------------------------------

any Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country in violation of any Sanctions applicable to
any party hereto or (iii) in any other manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 5.09 Further Assurances. The Borrower shall promptly and duly execute
and deliver to the Lenders such documents and assurances and take such further
action as the Lenders may from time to time reasonably request in order to carry
out more effectively the intent and purpose of this Agreement and the other Loan
Documents and to establish, protect and perfect the rights and remedies created
or intended to be created in favor of the Lenders pursuant to this Agreement and
the other Loan Documents.

SECTION 5.10 Financial Strength Ratings. The Borrower shall ensure that each
Regulated Insurance Company that is material to the Borrower and its
Subsidiaries, taken as a whole, has in effect, at all times (except to the
extent such Regulated Insurance Company no longer exists as a result of a
transaction expressly permitted by Section 6.03 or Section 6.05), a current
financial strength rating of no less than “A-” from A.M. Best Company, if such
Regulated Insurance Company is rated (it being understood that each of the
Existing Regulated Insurance Companies (to the extent such entity is a
Subsidiary of the Borrower) is material to the Borrower and its Subsidiaries,
taken as a whole); provided, that, in the case of a Regulated Insurance Company
that is acquired after the Effective Date, such Regulated Insurance Company may
have a rating by A.M. Best Company of less than “A-” until the date that is one
(1) year after the date of acquisition of such Regulated Insurance Company.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that the Borrower will not, and the
Borrower will not cause or permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or suffer to exist or otherwise
become liable in respect of any Indebtedness, except that the following shall be
permitted:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;

(c) Guarantees by any Subsidiary of the Borrower in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Subsidiary of the
Borrower; provided, that if the Indebtedness that is being guaranteed is
unsecured and/or subordinate to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

(d) Indebtedness in respect of Capital Lease Obligations and Purchase Money
Obligations for fixed or capital assets within the limitations set forth in
Section 6.02(d), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided, however, that the aggregate principal amount of all Indebtedness
permitted by this Section 6.01(d) shall not exceed $50,000,000 at any one time
outstanding;

 

60



--------------------------------------------------------------------------------

(e) Indebtedness under Swap Obligations to the extent permitted by Section 6.06;

(f) Indebtedness owed by any Subsidiary to the Borrower and Indebtedness owed by
any Subsidiary to any other Subsidiary of the Borrower;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;

(h) (i) Indebtedness resulting from the endorsements of instruments for deposit
in the ordinary course of business and (ii) to the extent constituting
Indebtedness, obligations in respect of purchasing card and credit card
arrangements;

(i) (1) Indebtedness or other obligations of the Borrower in respect of any
Existing Structured Securities; and (2) Indebtedness or other obligations of the
Borrower in respect of any other Structured Securities of the Borrower issued
after the Effective Date, provided, that, in the case of this clause (2),
(A) such Structured Securities shall be on terms reasonably satisfactory to the
Administrative Agent, (B) such Indebtedness and obligations shall be
subordinated and junior in right of payment to the Obligations, and (C) no
Default or Event of Default shall exist at the time such Structured Securities
are issued or shall result from such issuance, and in each case with respect to
clauses (1) and (2) above in this subsection (i), extensions, renewals and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof;

(j) the Maiden Debt, and extensions, renewals and replacements of the Maiden
Debt with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;

(k) any repurchase obligations of the Borrower under any Repurchase Agreement;

(l) any Repurchase Liability of the Borrower;

(m) Indebtedness of the Borrower incurred after the Effective Date in an
aggregate principal amount not to exceed $250,000,000 if each of the following
conditions are met: (i) both immediately prior to and after giving effect
(including on a Pro Forma Basis) thereto, no Default or Event of Default shall
exist or result therefrom, (ii) such Indebtedness matures after, and does not
require any scheduled amortization or other scheduled payments of principal
prior to, the date that is ninety one (91) days after the Maturity Date,
(iii) such Indebtedness is not guaranteed by any Subsidiary of the Borrower and
(iv) such Indebtedness is unsecured;

(n) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of letters of credit in an aggregate principal amount not exceeding
$75,000,000 at any time outstanding;

(o) Permitted Qualifying Subordinated Indebtedness;

(p) Indebtedness assumed in connection with a Permitted Acquisition in
accordance with the terms of this Agreement after the date hereof; provided that
(i) such Indebtedness exists at the time of such Permitted Acquisition and is
not created in contemplation of or in connection with such Permitted
Acquisition, (ii) no Default or Event of Default has occurred and is continuing
prior to the assumption of such Indebtedness or would arise after giving effect
(including giving effect on a

 

61



--------------------------------------------------------------------------------

Pro Forma Basis) thereto and (iii) the sum of the aggregate principal amount of
Indebtedness (excluding for purposes of this clause (p) only, trust preferred
securities (A) which are on terms reasonably satisfactory to the Administrative
Agent and (B) which Indebtedness and obligations are subordinated and junior in
right of payment to the Obligations) permitted by this clause (p) and clause (q)
shall not exceed $150,000,000 at any time outstanding;

(q) Indebtedness constituting deferred purchase price incurred in connection
with a Permitted Acquisition in accordance with the terms of this Agreement
after the date hereof; provided that the sum of the aggregate amount of
Indebtedness permitted by this clause (q) and clause (p) shall not exceed
$150,000,000 at any time outstanding;

(r) other unsecured Indebtedness in an aggregate principal amount not exceeding
$75,000,000 at any time outstanding;

(s) the Permitted Majestic Indebtedness;

(t) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of letters of credit used to support the underwriting capital of certain
of the Borrower’s Subsidiaries at Lloyd’s of London in an aggregate principal
amount not exceeding £300,000,000 at any time outstanding;

(u) Indebtedness under the Permitted Convertible Notes;

(v) Indebtedness of the Borrower to ACP Re pursuant to the Master Agreement in
an aggregate principal amount not exceeding $30,000,000; and

(w) Indebtedness incurred under or in connection with the Permitted Tax
Incentive Financing Transactions.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) Liens under any Loan Documents;

(c) Liens on any property or asset of the Borrower or any Subsidiary existing on
the Effective Date and not contemplated by any of subsections (a) and (b) above
of this Section 6.02 and set forth in Schedule 6.02; provided that (i) such
Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Liens shall secure only those obligations which it
secures on the Effective Date and (iii) such Liens shall not be renewed,
extended or spread in any way;

(d) Liens securing Indebtedness permitted under Section 6.01(d); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(e) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments; provided such Liens
extend solely to the assets subject to such leases or consignments;

 

62



--------------------------------------------------------------------------------

(f) Liens securing collateralized Repurchase Agreements constituting a borrowing
of funds by the Borrower or any Subsidiary in the ordinary course of business
for investment purposes in accordance with the Investment Policy of the
Borrower;

(g) Liens in connection with the collateralization (by means of cash and/or
Eligible Investments permitted pursuant to Section 6.04) of Indebtedness
permitted under Section 6.01(n) so long as the principal amount of Indebtedness
secured by such Liens does not at any time exceed the aggregate principal amount
of Indebtedness permitted under Section 6.01(n);

(h) Liens existing on any property or asset of any Person that becomes a
Subsidiary in accordance with the terms of this Agreement after the date hereof
prior to the time such Person becomes a Subsidiary or Liens existing on any
property or assets of any Person acquired in accordance with the terms of this
Agreement after the date hereof prior to the time such property or assets are
acquired; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary or such property or assets
being acquired, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any other Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date such Person becomes a Subsidiary or
such property or assets are acquired, (iv) such Lien shall only secure only
Indebtedness permitted by Section 6.01(p) and (v) the principal amount of
Indebtedness secured by such Liens does not at any time exceed $100,000,000;

(i) the Permitted Majestic Liens;

(j) Liens in connection with the collateralization (by means of cash and/or
Eligible Investments permitted pursuant to Section 6.04) of Indebtedness
permitted under Section 6.01(t) so long as the principal amount of Indebtedness
secured by such Liens does not at any time exceed fifty percent (50%) of the
aggregate outstanding principal amount of Indebtedness permitted under
Section 6.01(t); and

(k) the Permitted Tax Incentive Financing Transactions.

SECTION 6.03 Fundamental Changes. Enter into any transaction of merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolutions), except that, so long as no Default exists or would
result therefrom:

(a) any Wholly Owned Subsidiary of the Borrower or any other Person may merge or
consolidate with or into the Borrower; provided that the Borrower is the
surviving or continuing Person of such transaction;

(b) any Subsidiary of the Borrower may merge or consolidate with or into any
other Subsidiary of the Borrower; provided, however, that, if any Subsidiary
party to such transaction is a Wholly Owned Subsidiary of the Borrower, the
surviving or continuing Person of such transaction shall be a Wholly Owned
Subsidiary of the Borrower; provided, further, that, if any Subsidiary party to
such transaction is a Domestic Subsidiary of the Borrower, the surviving or
continuing Person of such transaction shall be a Domestic Subsidiary;

(c) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that all of its assets, if any, and ongoing
business are distributed or transferred to the Borrower or any other Wholly
Owned Subsidiary; and

(d) any Person (other than the Borrower) may merge into any Subsidiary of the
Borrower, provided that such Subsidiary of the Borrower is the surviving or
continuing Person of such transaction.

 

63



--------------------------------------------------------------------------------

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.
Purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Subsidiary prior to such merger) any Equity Interest,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, make or permit any capital
contribution to, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit or all or a substantial part of the business of, such Person (the foregoing
is collectively referred to as “Investments”), except that the following shall
be permitted:

(a) Investments existing on the Effective Date and identified on Schedule 6.04;

(b) Investments in Eligible Investments; provided that such Investments shall be
made solely for investment purposes for the investment portfolio of the Borrower
or any Subsidiary in accordance with the Investment Policy of the Borrower and
in the ordinary course of business;

(c) advances to officers, directors and employees of the Borrower and
Subsidiaries of the Borrower in an aggregate amount not to exceed $50,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(d) Investments by the Borrower in any Subsidiary; and Investments by any
Subsidiary in any other Subsidiary;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Guarantees by the Borrower of Capital Lease Obligations of any Subsidiary
permitted by Section 6.01;

(g) mergers and acquisitions permitted by Section 6.03;

(h) Swap Obligations permitted by Section 6.06;

(i) Permitted Acquisitions;

(j) Repurchase Agreements and Repurchase Transactions;

(k) the Borrower may acquire common securities of a TOPS Trust issued by such
TOPS Trust to the Borrower in connection with any Structured Securities
permitted by Section 6.01(i);

(l) Strategic Investments so long as the aggregate amount of all such
Investments does not exceed $500,000,000 during the term of this Agreement;
provided that no Strategic Investment in any single Person or series of related
Persons shall be in an aggregate amount in excess of $150,000,000;

(m) the Permitted Majestic Acquisition;

(n) the Permitted Tax Incentive Financing Transactions;

(o) the Tower Group Commercial Lines Transaction, so long as immediately prior
to and after giving effect (including giving effect on a Pro Forma Basis)
thereto (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Borrower shall be in compliance with (A)

 

64



--------------------------------------------------------------------------------

Section 6.14(a) as of the date of the consummation of such acquisition,
(B) Section 6.14(b) as of the date of the consummation of such acquisition,
(C) Section 6.14(c) as of the end of the Test Period most recently ended,
(D) Section 6.14(d) as of the date of the consummation of such acquisition and
(E) Section 6.14(e) as of the end of the fiscal year of the Borrower most
recently ended (in each case, to the extent applicable, as determined in
accordance with Section 6.14(g)); and

(p) in addition to Investments permitted by clauses (a) through (o) of this
Section 6.04, additional Investments by the Borrower and any Subsidiary, so long
as the aggregate amount of all Investments made pursuant to this clause (p) does
not exceed $50,000,000 at any time.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.

SECTION 6.05 Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of used, worn out, obsolete or surplus property by the Borrower
or any Subsidiary of the Borrower in the ordinary course of business that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of its business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions by any Subsidiary of any all or any of its business, property
or assets to the Borrower or any other Subsidiary;

(d) (1) mergers and acquisitions permitted by Section 6.03; and (2) transfers or
dispositions permitted by Section 6.03(c);

(e) licenses or sublicenses by the Borrower or any Subsidiary of intellectual
property and general intangibles, including, without limitation, any proprietary
software of the Borrower or any Subsidiary, and licenses, leases or subleases by
the Borrower or any Subsidiary of other property, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower or any of its Subsidiaries;

(f) any sale or other disposition of cash or Eligible Investments; provided,
however, that, in the case of Eligible Investments, such sale or disposition
shall be made solely for and in connection with the Borrower’s or any
Subsidiary’s, as applicable, investment portfolio and in accordance with the
Investment Policy of the Borrower;

(g) ceding of insurance or reinsurance in the ordinary course of business;

(h) other Dispositions of any assets of the Borrower or any of its Subsidiaries
not otherwise permitted pursuant to the foregoing in this Section 6.05; provided
that (A) no Default then exists or would result therefrom, and (B) such assets
to be Disposed pursuant to this Section 6.05(h), together with all assets of the
Borrower and its Subsidiaries previously Disposed pursuant to this
Section 6.05(h), do not in the aggregate constitute a Substantial Portion of the
assets of the Borrower and its Subsidiaries;

(i) Liens permitted under Section 6.02; and

 

65



--------------------------------------------------------------------------------

(j) Dispositions of Investments made in compliance with Section 6.04.

SECTION 6.06 Swap Agreements. Enter into any Swap Agreement, except for the
following:

(a) Swap Agreements entered into by the Borrower from time to time in connection
with the Borrower’s investment portfolio and in accordance with the Investment
Policy of the Borrower;

(b) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries);

(c) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary; and

(d) Permitted Call Spread Swap Agreements.

SECTION 6.07 Restricted Payments. Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;

(b) the Borrower may declare and pay dividends with respect to its Equity
Interests payable in cash; provided that (i) such dividend payments are made in
accordance with the Borrower’s dividend policy as in effect as of the Effective
Date and any dividend policy in effect after the Effective Date consistent with
past practice, (ii) after giving immediate effect to such dividend payments on a
pro forma basis, the Borrower shall be in compliance with all the covenants set
forth in Sections 6.14(a), (b), (c), (d) and (e) (in the case of Section 6.14(c)
only, determined as of the most recent Test Period (assuming, for purposes of
such Section 6.14(c), that such payment had occurred on the last day of such
relevant Test Period)) and (iii) such dividends are not expressly prohibited
pursuant to the terms of the Junior Subordinated Debentures and the related
Debenture Indentures;

(c) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(d) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries; and

(e) the Borrower may repurchase shares of its common stock in the open market or
in privately negotiated transactions; provided, that (1) the Board of Directors
of the Borrower shall have authorized such repurchase and the management of the
Borrower shall have determined that such repurchase is in the best interest of
the Borrower and (2) the aggregate repurchase price to be paid by the Borrower
for such repurchase, taken together with the sum of all aggregate repurchase
prices paid by the Borrower in connection with all repurchases of its common
stock since the Effective Date shall not exceed $150,000,000;

 

66



--------------------------------------------------------------------------------

(f) the Borrower and any Subsidiary may make any payment (even if such payment
is in the form of a Restricted Payment) to the Borrower or another Subsidiary
that is required to be made with respect to or in connection with the terms of
any tax sharing, tax allocation or other similar tax arrangement or agreement
entered into among the Borrower and its Wholly Owned Subsidiaries;

(g) the Borrower may enter into, exercise its rights and perform its obligations
under Permitted Call Spread Swap Agreements;

(h) the Borrower may make cash payments and/or deliveries of shares of its
common stock upon conversion of Permitted Convertible Notes pursuant to the
terms thereof; and

(i) the Borrower may make interest payments in respect of Indebtedness under
Permitted Convertible Notes.

SECTION 6.08 Transactions with Affiliates. Sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except the following shall be permitted:

(a) transactions with any of its Affiliates (other than transactions permitted
by one or more of clauses (b) through (h) below) at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties or at such prices
and on terms and conditions that are consistent with past practices and approved
by the Audit Committee (so long as such committee is composed solely of
independent members) (or other applicable committee composed solely of
independent members) of the Board of Directors of the Borrower;

(b) transactions may be entered into between or among the Borrower and its
Subsidiaries not involving any other Affiliate of the Borrower to the extent
such transaction is not expressly prohibited pursuant to this Agreement;

(c) transactions may be entered into between or among two or more Subsidiaries
of the Borrower not involving any other Affiliate of the Borrower;

(d) any Restricted Payments permitted by Section 6.07;

(e) Investments permitted by Sections 6.04(d), 6.04(i), 6.04(l) and 6.04(o);

(f) any transactions permitted by Section 6.03;

(g) transactions existing on the Effective Date and described on Schedule 6.08
and any amendments thereto that are not materially adverse to the Lenders, as
reasonably determined by the Board of Directors of the Borrower, a duly
authorized committee thereof or any Responsible Officer of the Borrower;

(h) the Tower Group Commercial Lines Transaction; and

(i) the Permitted Tax Incentive Financing Transactions.

SECTION 6.09 Restrictive Agreements. Directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit to exist any Lien upon any of its

 

67



--------------------------------------------------------------------------------

property or assets, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
insurance law and related regulations or other law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the Effective Date identified on Schedule 6.09 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (vi) the foregoing shall not apply to restrictions or
conditions imposed by any tax sharing, tax allocation or similar tax arrangement
or agreement entered into among the Borrower and its Subsidiaries and (vii) the
foregoing shall not apply to restrictions or conditions imposed by the Permitted
Tax Incentive Financing Transactions so long as such restrictions or conditions
apply only to the property or assets securing such Indebtedness.

SECTION 6.10 Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Effective Date (which, for the avoidance of doubt,
includes the Insurance Business and asset management activities) or any business
related or incidental thereto.

SECTION 6.11 Accounting Changes; Fiscal Year. Make any change in (i) its
accounting policies or financial reporting practices except as required or
permitted by GAAP or SAP, as the case may be, in effect from time to time or
(ii) its fiscal year.

SECTION 6.12 Use of Proceeds. Use the proceeds of the Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulations T, U and X of the Board)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

SECTION 6.13 Prepayments, Etc. of Other Indebtedness; and Modifications of
Certain Other Agreements. Directly or indirectly:

(a) make, or agree or offer to pay or make any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on the Junior Subordinated Debentures or any guarantees of the
Borrower in respect of any Structured Securities issued with respect thereto, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
such Junior Subordinated Debentures or any such guarantees, except for payments
of regularly scheduled interest and mandatory payments of fees and expenses in
each case required by the terms of the applicable Debenture Indentures or other
documents evidencing or governing any such Junior Subordinated Debentures or
guarantees, but only to the extent permitted under the subordination provisions
applicable thereto; or

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Indebtedness in respect of any such Junior Subordinated Debentures or any such
guarantees or any agreement evidencing, governing or otherwise related to such
Indebtedness:

(i) which amends or modifies the subordination provisions contained therein;

 

68



--------------------------------------------------------------------------------

(ii) which shortens the fixed maturity or shortens the time of payment of
interest on, or increases the amount or shortens the time of payment of any
principal or premium payable whether at maturity, at a date fixed for prepayment
or by acceleration or otherwise of such Indebtedness, or increases the amount
of, or accelerates the time of payment of, any fees payable in connection
therewith; or

(iii) which relates to the affirmative or negative covenants, events of default
or remedies under the documents or instruments evidencing such Indebtedness and
the effect of which is to subject the Borrower or any of its Subsidiaries to any
more onerous or more restrictive provisions.

SECTION 6.14 Financial Covenants.

(a) Consolidated Net Worth. The Borrower will not permit the Consolidated Net
Worth at any time to be less than the sum of (i) $1,291,430,000, (ii) 50% of
Consolidated Net Income of the Borrower and its Subsidiaries for each fiscal
year of the Borrower (beginning with the fiscal year ending December 31, 2014)
for which such Consolidated Net Income is positive and (iii) an amount equal to
50% of the net cash proceeds received by the Borrower from the issuance of any
of its Equity Interests issued during any fiscal quarter of the Borrower ending
after the Effective Date.

(b) Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio at any time to exceed 0.35 to 1.0.

(c) Consolidated Fixed Charge Coverage Ratio. The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower during any period set forth below to be less than the applicable
ratio set forth below opposite such period:

 

Period:

   Consolidated Fixed Charge
Coverage Ratio

Effective Date through June 30, 2018

   4.0 to 1.0

September 30, 2018 and thereafter

   2.0 to 1.0

(d) Risk-Based Capital. The Borrower will not permit “total adjusted capital”
(within the meaning of the Insurance Model Act as of the Effective Date) of
(x) any of its existing or future U.S. Regulated Insurance Companies, in each
case as determined as of the end of each fiscal year, commencing with the fiscal
year ending December 31, 2014, to be less than 150.0% of the applicable “Company
Action Level RBC” (within the meaning of the Insurance Model Act) on an
individual basis for each such Regulated Insurance Company and (y) all of its
existing and future U.S. Regulated Insurance Companies, as determined as of the
end of each fiscal year, commencing with the fiscal year ending December 31,
2014, to be less than 200.0% of the applicable “Company Action Level RBC”
(within the meaning of the Insurance Model Act) on a consolidated basis for all
such Regulated Insurance Companies.

(e) Consolidated Surplus. The Borrower will not permit the Consolidated Surplus
at any time to be less than the sum of (i) $1,510,952,000, (ii) 50% of
Consolidated Net Income of the Borrower and its Subsidiaries for each fiscal
year of the Borrower (beginning with the fiscal year ending December 31, 2014)
for which such Consolidated Net Income is positive and (iii) 75% of Consolidated
Surplus of the Borrower and its Subsidiaries attributable to Regulated Insurance
Companies formed or

 

69



--------------------------------------------------------------------------------

acquired after the Effective Date (provided that, for purposes of this clause
(iii), Consolidated Surplus of any such Regulated Insurance Company shall be
determined as of the date such Regulated Insurance Company is formed or
acquired).

(f) Minimum Rating. The Borrower will not permit or suffer the financial
strength rating of each Regulated Insurance Company by A.M. Best Company to be
less than “A-” at any time to the extent such Regulated Insurance Company is
rated by A.M. Best Company; provided that, in the case of a Regulated Insurance
Company that is acquired after the Effective Date, such Regulated Insurance
Company may have a rating by A.M. Best Company of less than “A-” until the date
that is one (1) year after the date of acquisition of such Regulated Insurance
Company.

(g) Calculations. For purposes of determining compliance with the financial
covenant set forth in Section 6.14(c), with respect to any Test Period during
which a Permitted Acquisition or an Asset Sale has occurred: (a) the components
of Consolidated Fixed Charge Coverage Ratio shall be calculated with respect to
such Test Period on a Pro Forma Basis as if such Permitted Acquisition had been
consummated on the first day of such Test Period and as if such Asset Sale had
been consummated on the day immediately prior to the first day of such Test
Period; and (b) Consolidated Interest Expense shall be calculated on a Pro Forma
Basis to give effect to any Indebtedness incurred, assumed or permanently repaid
or extinguished during the relevant Test Period in connection with any Permitted
Acquisitions and Asset Sales as if such incurrence, assumption, repayment or
extinguishing had been effected on the first day of such Test Period.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06(b) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) consecutive calendar days after the earlier of
(i) actual knowledge of the Borrower of such default and (ii) notice thereof
from the Administrative Agent to the Borrower;

 

70



--------------------------------------------------------------------------------

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (ii) any requirement to make a cash
payment as a result of the early termination of a Permitted Call Spread Swap
Agreement and (iii) any requirement to deliver cash upon conversion of Permitted
Convertible Notes;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (A) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) there is entered against the Borrower or any Subsidiary thereof (A) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $15,000,000 (to the extent not
covered by independent third-party insurance, has been notified of the potential
claim and does not dispute coverage), or (B) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and in case of either (A) or (B),
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (y) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;

(l) one or more ERISA Events or noncompliance with respect to Foreign Pension
Plans shall have occurred that when taken together with all other such ERISA
Events and noncompliance with respect to Foreign Pension Plans that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries and its ERISA Affiliates in an aggregate amount exceeding
(i) the Threshold Amount in any year or (ii) the Threshold Amount for all
periods;

 

71



--------------------------------------------------------------------------------

(m) a Change in Control shall occur;

(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or the
satisfaction in full of all the Obligations, shall cease to be in full force and
effect; or the Borrower (or any Person by, through or on behalf of the
Borrower), shall contest in any manner the validity or enforceability of any
provision of any Loan Document; or the Borrower shall deny that it has any or
further liability or obligation under any provision of any Loan Document, or
purport to revoke, terminate or rescind any provision of any Loan Document; or

(o) any one or more Insurance Licenses of the Borrower or any of its Regulated
Insurance Companies shall be suspended, limited or terminated or shall not be
renewed, or any other action shall be taken by any Governmental Authority, and
such suspension, limitation, termination, non-renewal or action, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

72



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld), to appoint a successor;
provided, that no such consent of the Borrower shall be required in the event a
Default or Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required

 

73



--------------------------------------------------------------------------------

Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further confirms that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Co-Documentation Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agent, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at AmTrust Financial Services, Inc., 59 Maiden
Lane, 42nd Floor, New York, NY 10038, Attention of Harry Schlachter, Treasurer
(Telecopy No. 212 220 7130; Telephone No. 212-220-7120);

 

74



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603-2003, Attention
of Teresita Siao (Telecopy No. (888) 266-8058), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, 41st Floor, New York, NY 10017, Attention of Hector
Varona (Telecopy No. (646) 534-2235);

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603-2003, Attention
of Debra Williams (Telecopy No. (888) 266-8058); and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

 

75



--------------------------------------------------------------------------------

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Communications through
an Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (ii)), (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the pro rata sharing of

 

76



--------------------------------------------------------------------------------

payments required thereby, without the written consent of each Lender or
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.20 to be parties to an Incremental Term Loan Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be (it being
understood that any change to Section 2.21 shall require the consent of the
Administrative Agent and the Issuing Bank). Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be directly affected by such amendment, waiver or other
modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates,

 

77



--------------------------------------------------------------------------------

including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of one firm as counsel
for the Administrative Agent (and, in addition to such firm, any local counsel
engaged in each relevant jurisdiction by such firm), one firm as counsel for the
Issuing Bank (and, in addition to such firm, any local counsel engaged in each
relevant jurisdiction by such firm), and one additional firm as counsel for the
Lenders (and, in addition to such firm, any local counsel engaged in each
relevant jurisdiction by such firm) and additional counsel as the Administrative
Agent, the Issuing Bank or any Lender or group of Lenders reasonably determines
are necessary in light of actual or potential conflicts of interest or the
availability of different claims or defenses, in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.

 

78



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not

 

79



--------------------------------------------------------------------------------

be less than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of,

 

80



--------------------------------------------------------------------------------

and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Bank and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments,

 

81



--------------------------------------------------------------------------------

Loans, Letters of Credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

82



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower against any of and all of the Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any New York
state or Federal court described in Section 9.09(b) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR

 

83



--------------------------------------------------------------------------------

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, in each case who need to know such Information
in connection with the Loan Documents and the Transactions (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE

 

84



--------------------------------------------------------------------------------

SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower, on the one hand, and the Lenders
and their Affiliates, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests

 

85



--------------------------------------------------------------------------------

to the Borrower or its Affiliates. To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against each of
the Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.16 Termination of Commitments under Existing Credit Agreement. Each of
the signatories hereto that is also a party to the Existing Credit Agreement
hereby agrees that, as of the Effective Date, all of the commitments to extend
credit under the Existing Credit Agreement will be terminated automatically.
This Agreement constitutes notice thereof and pursuant hereto the requirement
contained in Section 2.09(c) of the Existing Credit Agreement that three
Business Days’ (as defined therein) notice of the termination of such
commitments be given to the administrative agent thereunder is waived.

[Signature Pages Follow]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMTRUST FINANCIAL SERVICES, INC., as the Borrower By  

/s/ Harry Schlachter

Name:   Harry Schlachter Title:   Senior Vice President - Treasurer JPMORGAN
CHASE BANK, N.A., individually as a Lender, as the Issuing Bank and as
Administrative Agent By  

/s/ Hector J. Varona

Name:   Hector J. Varona Title:   Vice President KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as a Co-Syndication Agent By  

/s/ James Cribbet

Name:   James Cribbet Title:   Senior Vice President SUNTRUST BANK, individually
as a Lender and as a Co-Syndication Agent By  

/s/ Paula Mueller

Name:   Paula Mueller Title:   Director

LLOYDS BANK PLC, individually as a Lender

and as a Co-Documentation Agent

By   /s/ Stephen Giacolone Name:   Stephen Giacolone G011 Title:   Assistant
Vice President By   /s/ Dennis McClellan Name:   Dennis McClellan M040 Title:  
Assistant Vice President ASSOCIATED BANK, individually as a Lender and as a
Co-Documentation Agent By   /s/ Liliana Huerta Name:   Liliana Huerta Title:  
Vice President MORGAN STANLEY BANK, N.A., as a Lender By   /s/ Michael King
Name:   Michael King Title:   Authorized Signatory

THE PRIVATEBANK AND TRUST COMPANY,

as a Lender

By   /s/ Andrew C. Haak Name:   Andrew C. Haak Title:   Managing Director

Signature Page to Credit Agreement

AmTrust Financial Services, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(a) – Existing Regulated Insurance Companies

 

1. AmTrust International Insurance, Ltd.

 

2. AmTrust Captive Solutions Limited

 

3. AmTrust Insurance Luxembourg S.A.

 

4. AmTrust Re 2007 (Luxembourg)

 

5. AmTrust Re Alpha

 

6. AmTrust Re Aries S.A.

 

7. AmTrust Re Epsilon

 

8. AmTrust Re Taurus S.A.

 

9. AmTrust Re Theta

 

10. AmTrust International Underwriters Limited

 

11. AmTrust Corporate Capital Limited

 

12. AmTrust Europe Ltd.

 

13. Pedigree Livestock Insurance Limited

 

14. Motors Insurance Company Limited

 

15. AmTrust Insurance Company of Kansas, Inc.

 

16. AmTrust Lloyd’s Insurance Company of Texas

 

17. Associated Industries Insurance Company, Inc.

 

18. First Nonprofit Insurance Company

 

19. Developers Surety and Indemnity Company

 

20. Indemnity Company of California

 

21. Milwaukee Casualty Insurance Co.

 

22. Security National Insurance Company

 

23. Sequoia Insurance Company

 

24. Sequoia Indemnity Company

 

25. Technology Insurance Company, Inc.

 

26. Rochdale Insurance Company

 

27. Wesco Insurance Company

 

28. AmTrust Cayman Reinsurance Company, Ltd.

 

29. AmTrust Corporate Member Limited

 

30. AmTrust Corporate Member Two Limited

 

31. AmTrust at Lloyd’s Limited

 

32. Agent Alliance Reinsurance Company, Ltd.

 

33. AmTrust International Bermuda Ltd.

 

34. First Atlantic Title Insurance Corp.

 

Schedule 1.01(a)



--------------------------------------------------------------------------------

Schedule 1.01(b) – Permitted Tax Incentive Financing Transactions

East Ninth & Superior, LLC is a Subsidiary of the Borrower

800 Superior, LLC is a Subsidiary of the Borrower

 

•   Unsecured loan in an aggregate principal amount not to exceed $5,000,000
from the State of Ohio to East Ninth & Superior, LLC.

 

•   Unsecured loan in an aggregate principal amount not to exceed $2,500,000
from the Borrower or a Subsidiary to East Ninth & Superior, LLC.

 

•   Four QLICI Loans in an aggregate principal amount not to exceed $9,400,000
from CNMIF II (I), LLC to 800 Superior, LLC, each secured by a mortgage on the
real property being financed by such loans.

 

•   Three QLICI Loans in an aggregate principal amount not to exceed $10,000,000
from Key Community Development New Markets IV LLC to 800 Superior, LLC, each
secured by a mortgage on the real property being financed by such loans.

 

•   Guaranty by the Borrower of QLICI Loans made by CNMIF II (I), LLC and Key
Community Development New Markets IV LLC to 800 Superior, LLC.

 

•   Guaranty by the Borrower of 50% of the $5,000,000 unsecured loan from the
State of Ohio to East Ninth & Superior, LLC.

 

•   Two unsecured leveraged loans in an aggregate principal amount not to exceed
$4,192,000 from East Ninth & Superior, LLC to 800 Superior NMTC Investment Fund
II LLC.

 

•   Two leveraged loans in an aggregate principal amount not to exceed
$7,392,000 from East Ninth & Superior, LLC to 800 Superior NMTC Investment Fund
LLC.

 

•   Equity Investment by the Borrower in 24.5% of the Equity Interests of 800
Superior NMTC Investment Fund II LLC.

 

•   Unsecured loan in an aggregate principal amount not to exceed $3,000,000
from Cuyahoga County in connection with the Permitted Tax Incentive Financing
Transactions.

 

•   Guaranty by the Borrower of 50% of a $3,000,000 unsecured loan from Cuyahoga
County to 800 Superior NMTC Investment Fund II LLC.

 

•   Indemnity/Contribution Agreement between the Borrower and American Capital
Acquisition Corporation.

 

•   Equity Investment by AmTrust North America Inc. in 50% of the Equity
Interests of East Ninth & Superior, LLC.

 

•   Equity Investment by the Borrower in 50% of the Equity Interests of 800
Superior, LLC.

 

•   Lease between 800 Superior, LLC and AmTrust North America Inc.

 

•   Lease between 800 Superior, LLC and GMAC Insurance Management Corporation.

 

•   All documents evidencing the foregoing.

 

Schedule 1.01(b)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 73,333,333.34   

KEYBANK NATIONAL ASSOCIATION

   $ 73,333,333.33   

SUNTRUST BANK

   $ 73,333,333.33   

LLOYDS BANK PLC

   $ 50,000,000.00   

ASSOCIATED BANK

   $ 35,000,000.00   

MORGAN STANLEY BANK, N.A.

   $ 25,000,000.00   

THE PRIVATEBANK AND TRUST COMPANY

   $ 20,000,000.00   

AGGREGATE COMMITMENT

   $ 350,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 2.06

EXISTING LETTERS OF CREDIT

AMTRUST INTERNATIONAL INSURANCE LTD

 

Issuer

   LC Number    Global Amount     

Beneficiary

   Expiration Date

JPMorgan Chase Bank, N.A.

   CPCS-841798    $ 12,000,000.00       AMTRUST INSURANCE COMPANY OF KANSAS   
DEC 31, 2014

JPMorgan Chase Bank, N.A.

   CPCS-841799    $ 12,000,000.00       MILWAUKEE CASUALTY INSURANCE    DEC 31,
2014

JPMorgan Chase Bank, N.A.

   CPCS-841800    $ 21,000,000.00       SECURITY NATIONAL INSURANCE COMPANY   
DEC 31, 2014

JPMorgan Chase Bank, N.A.

   TTTS-269078    $ 1,858,295.00       STATE NATIONAL INSURANCE    JUN 27, 2015

JPMorgan Chase Bank, N.A.

   TTTS-334393    $ 8,327,836.00       UNITED SPECIALTY INSURANCE COMPANY    JUN
30, 2015

JPMorgan Chase Bank, N.A.

   TTTS-694452    $ 919,709.37       TRAVELERS GUARANTY COMPANY OF CANADA   
MAR 01, 2015 AMTRUST FINANCIAL SERVICES INC.

Issuer

   LC Number    Global Amount     

Beneficiary

   Expiration Date

JPMorgan Chase Bank, N.A.

   CPCS-920282    $ 1,630,000.00       TRAVELERS CASUALTY AND SURETY   
MAR 31, 2015

JPMorgan Chase Bank, N.A.

   CPCS-891463    $ 1,000,000.00       ACE INA OVERSEAS INSURANCE    APR 30,
2015 MOTORS INSURANCE COMPANY LTD

Issuer

   LC Number    Global Amount     

Beneficiary

   Expiration Date

JPMorgan Chase Bank, N.A.

   CPCS-852087    $ 788,100.00       ALLIANZ SUISSE    FEB 28, 2015

JPMorgan Chase Bank, N.A.

   CPCS-865013    $ 3,900,000.00       AKSIGORTA AS    MAR 12, 2015

JPMorgan Chase Bank, N.A.

   CTCS-719622    $ 14,973,900.00       CG CAR-GARANTIE VERSICHERUNGS-AG    JUL
31, 2015

JPMorgan Chase Bank, N.A.

   CTCS-764263    $ 2,627,000.00       GENERAL MOTORS HELLAS S.A.   
DEC 31, 2014

JPMorgan Chase Bank, N.A.

   CTCS-792996    $ 1,000,000.00       OPEN JOINT STOCK COMPANY ALLIANZ   
NOV 30, 2014



--------------------------------------------------------------------------------

Schedule 3.15 – Subsidiaries

 

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

1262 East 14th Purchaser LLC

  New York  

AFS Realty Holdings, LLC

    100 % 

800 Superior, LLC

  Delaware  

AmTrust Financial Services, Inc.

    50 %     

Integon National Insurance Company

    50 % 

AA Gadget Repair Limited

  Ireland  

Gadget Repair Solutions Limited

    100 % 

AFS Realty Holdings, LLC

  Delaware  

AFS Realty Member, LLC

    100 % 

AFS Realty Member, LLC

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

Agent Alliance Reinsurance Company, Ltd.

  Bermuda  

AmTrust International Insurance, Ltd.

    100 % 

AII Insurance Management Limited

  Bermuda  

AmTrust International Insurance Ltd.

    100 % 

AII Investment Holdings Limited

  Bermuda  

AmTrust International Insurance Ltd.

    100 % 

AII Reinsurance Broker, Ltd.

  Bermuda  

AmTrust North America, Inc.

    100 % 

AIU Management Services Limited

  Ireland  

AmTrust International Underwriters Limited

    100 % 

AmCom Insurance Services Inc.

  California  

AmTrust North America, Inc.

    100 % 

AMT Capital Alpha, LLC

  Delaware  

AMT Capital Holdings III S.A.

    50 %     

American Capital Acquisition Investments S.A.

    50 % 

AMT Capital Holdings II S.A.

  Luxembourg  

AmTrust Financial Services, Inc.

    50 %     

American Capital Acquisition Investments, S.A.

    50 % 

AMT Capital Holdings III S.A.

  Luxembourg  

AmTrust Equity Solutions, Ltd.

    100 % 

AMT Capital Holdings, S.A.

  Luxembourg  

AmTrust Financial Services, Inc.

    50 %     

American Capital Acquisition Investments, S.A.

    50 % 

AMT Consumer Services, Inc.

  Delaware  

AMTCS Holdings, Inc.

    100 % 

AMT Home Protection Company

  California  

AMT Warranty Corp.

    100 % 

AMT Road Services Corp.

  Delaware  

Warrantech Corporation

    100 % 

AMT Warranty Corp. of Canada, ULC

  Alberta, Canada  

AMTS Holding Corp.

    100 % 

AMT Warranty Corp.

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

AMTCS Holdings, Inc.

  Delaware  

AMT Warranty Corp.

    100 % 

AMTS Holding Corp.

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

AmTrust at Lloyd’s Limited

  England  

AmTrust Syndicate Holdings Limited

    100 % 

AmTrust Captive Solutions Limited

  Luxembourg  

AmTrust Holdings Luxembourg S.A.R.L.

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

AmTrust Cayman Reinsurance Company, Ltd.

  Cayman Islands  

AmTrust Lloyd’s Holdings Limited

    100 % 

AmTrust Claims Management SrL

  Italy  

I.G.I. Group Limited

    100 % 

AmTrust Claims Services, Inc.

  California  

AmTrust Syndicate Holdings Limited

    100 % 

AmTrust Corporate Capital Limited

  England  

I.G.I. Group Limited

    100 % 

AmTrust Corporate Member Limited

  England  

AmTrust Lloyd’s Holdings Limited

    100 % 

AmTrust Corporate Member Two Limited

  England  

AmTrust Lloyd’s Holdings Limited

    100 % 

AmTrust E&S Insurance Services, Inc.

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

AmTrust Equity Solutions, Ltd.

  Bermuda  

AII Insurance Management Limited

    50 %     

AII Reinsurance Broker, Ltd.

    50 % 

AmTrust Europe Ltd.

  England  

I.G.I. Group Limited

    100 % 

AmTrust Holding Sweden Europe AB

  Sweden  

AmTrust Holding Luxembourg – Europe S.a.r.l.

    100 % 

AmTrust Europe Legal, Ltd.

  England  

AmTrust Europe Ltd.

    100 % 

AmTrust Holding Luxembourg – Europe S.a.r.l.

  Luxembourg  

AmTrust International Insurance, Ltd.

    100 % 

AmTrust Holdings Luxembourg S.A.R.L.

  Luxembourg  

AmTrust International Insurance Ltd.

    100 % 

AmTrust Insurance Company of Kansas, Inc.

  Kansas  

AmTrust Financial Services, Inc.

    100 % 

AmTrust Insurance Luxembourg S.A.

  Luxembourg  

AmTrust Equity Solutions, Ltd.

    100 % 

AmTrust Insurance Spain, S.L.

  Spain  

I.G.I. Group Limited

    100 % 

AmTrust International Bermuda Ltd.

  Bermuda  

AmTrust International Insurance, Ltd.

    100 % 

AmTrust International Insurance, Ltd.

  Bermuda  

AmTrust Financial Services, Inc.

    100 % 

AmTrust International Underwriters Limited

  Ireland  

AmTrust Equity Solutions, Ltd.

    100 % 

AmTrust Lloyd’s Corporation

  Texas  

AmTrust Financial Services, Inc.

    100 % 

AmTrust Lloyd’s Holdings Limited

  Cayman Islands  

I.G.I. Group Limited

    100 % 

AmTrust Lloyd’s Insurance Company of Texas

  Texas  

AmTrust Lloyd’s Corporation

    100 % 

AmTrust Management & Consultancy (China) Co. Ltd.

  China  

Car Care Plan Limited

    100 % 

AmTrust Management Services, Ltd.

  England  

I.G.I. Group Limited

    100 % 

AmTrust Nordic, AB

  Sweden  

AmTrust International Underwriters Limited

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

AmTrust North America, Inc.

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

AmTrust North America of Florida, Inc.

  Florida  

AmTrust Financial Services, Inc.

    100 % 

AmTrust North America of Texas, Inc.

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

AmTrust Re 2007 (Luxembourg)

  Luxembourg  

AmTrust Holdings Luxembourg S.A.R.L.

    100 % 

AmTrust Re Alpha

  Luxembourg  

AmTrust Holdings Luxembourg S.A.R.L.

    100 % 

AmTrust Re Aries

  Luxembourg  

AmTrust Holdings Luxembourg S.A.R.L.

    100 % 

AmTrust Re Epsilon

  Luxembourg  

AmTrust Holdings Luxembourg S.A.R.L.

    100 % 

AmTrust Re Taurus

  Luxembourg  

AmTrust Holdings Luxembourg

S.A.R.L.

    100 % 

AmTrust Re Theta

  Luxembourg  

AmTrust Holdings Luxembourg

S.A.R.L.

    100 % 

AmTrust Syndicate Holdings Limited

  England  

AmTrust Lloyd’s Holdings Limited

    100 % 

AmTrust Syndicate Services Limited

  England  

AmTrust Syndicate Holdings Limited

    100 % 

AmTrust Underwriters Inc.

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

AmTrust Underwriting Limited

  England  

AmTrust Syndicate Holdings Limited

    100 % 

AmTrust Ventures I, LLC

  Delaware  

The David Friedberg Revocable Trust

    10 %     

AmTrust Financial Services, Inc.

    90 % 

Associated Industries Insurance Company, Inc.

  Florida  

AmTrust North America of Florida, Inc.

    100 % 

Boca NW65, LLC

  Delaware  

AmTrust North America of Florida, Inc.

    100 % 

Builders & Tradesmen’s Insurance Services, Inc.

  California  

AmTrust Financial Services, Inc.

    100 % 

Builders Insurance Services, LLC

  Delaware  

Insco Insurance Services, Inc.

    100 % 

Car Care Pension Trustees Limited

  England  

Car Care Plan (Holdings) Limited

    100 % 

Car Care Plan (Holdings) Limited

  England  

I.G.I. Group Limited

    100 % 

Car Care Plan do Brasil Limitada

  Brazil  

I.G.I. Group Limited

    0.1 %     

Car Care Plan Limited

    99.9 % 

Car Care Plan GmbH

  Germany  

Car Care Plan Limited

    100 % 

Car Care Plan Limited

  England  

Car Care Plan (Holdings) Limited

    100 % 

Caravan Security Storage Limited

  England  

I.G.I. Group Limited

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

CNH Industrial Canada Insurance Agency, Ltd.

  Alberta, Canada  

AmTrust North America, Inc.

    100 % 

CNH Industrial Insurance Agency Inc.

  Delaware  

AmTrust North America, Inc.

    100 % 

Commercial Care Plan Limited

  England  

Car Care Plan Limited

    100 % 

Construction Services Risk Purchasing Group, Inc.

  Illinois  

AmTrust North America, Inc.

    100 % 

CPP Direct, LLC

  Delaware  

AMT Consumer Services, Inc.

    100 % 

CPP Florida, LLC

  Florida  

AMT Consumer Services, Inc.

    100 % 

CPP Travel, LLC

  Delaware  

AMT Consumer Services, Inc.

    100 % 

CPP Warranties, LLC

  Delaware  

AMT Consumer Services, Inc.

    100 % 

Crop Pro Insurance LLC

  Wyoming  

Technology Insurance Company, Inc.

    50 %     

Crop Pro, Inc.

    50 % 

Developers Surety and Indemnity Company

  Iowa  

Insco Insurance Services, Inc.

    100 % 

Direct Reinsurance, Ltd.

  Turks and Caicos Islands  

Warrantech Direct, Inc.

    100 % 

Doré & Associates Holdings Limited

  England  

I.G.I. Group Limited

    100 % 

Doré Underwriting Services Limited

  England  

Doré & Associates Holdings Limited

    100 % 

East Ninth & Superior, LLC

  Delaware  

AmTrust North America, Inc.

    50 %     

National General Holdings Corp.

    50 % 

First Atlantic Title Insurance Corp.

  New York  

AmTrust Financial Services, Inc.

    100 % 

First Nonprofit Companies

  Illinois  

AmTrust Financial Services, Inc.

    100 % 

First Nonprofit Insurance Agency, Inc.

  Illinois  

AmTrust North America, Inc.

    100 % 

First Nonprofit Insurance Company

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

Gadget Repair Solutions Limited

  United Kingdom  

I.G.I. Group Limited

    75 %     

Certain continuing shareholders

    25 % 

GMAC International Insurance Services Limited

  England  

Car Care Plan (Holdings) Limited

    100 % 

HSC Claims Administration, Inc.

  Maryland  

AmTrust North America, Inc.

    100 % 

Human Services Benefits Company

  Maryland  

AmTrust North America, Inc.

    100 % 

I.G.I. Administration Services Limited

  England  

I.G.I. Group Limited

    100 % 

I.G.I. Group Limited

  England  

AmTrust Equity Solutions, Ltd.

    100 % 

I.G.I. Intermediaries Ltd.

  England  

I.G.I. Group Limited

    100 % 

I.G.I. Underwriting Agency, Inc.

  New York  

AmTrust Financial Services, Inc.

    100 % 

Indemnity Company of California

  California  

Developers Surety and Indemnity Company

    100 % 

Insco Insurance Services, Inc.

  California  

AmTrust Financial Services, Inc.

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

LAE Insurance Services, Inc.

  California  

Builders & Tradesmen’s Insurance Services, Inc.

    100 % 

Milwaukee Casualty Insurance Co.

  Wisconsin  

AmTrust Financial Services, Inc.

    100 % 

Mobile Repairs Solutions Malaysia SDN. BHD.

  Malaysia  

Gadget Repair Solutions Limited

    100 % 

Motors Insurance Company Limited

  England  

Car Car Plan (Holdings) Limited

    100 % 

National Home Surety Inc.

  Delaware  

AmTrust North America, Inc.

    100 % 

Northcoast Warranty Services, Inc.

  Delaware  

AmTrust North America, Inc.

    100 % 

Oakwood Village Ltd.

  England  

I.G.I. Group Limited

    100 % 

OwnerGUARD Agency

  California  

OwnerGUARD Corporation

    100 % 

OwnerGUARD Corporation

  California  

AMT Warranty Corp.

    100 % 

OwnerGUARD University

  California  

OwnerGUARD Corporation

    100 % 

PBOA, Inc.

  Florida  

RS Acquisition Holdco, LLC

    100 % 

Pedigree Livestock Insurance Limited

  England  

AmTrust Europe Ltd.

    100 % 

PT Tecprotec

  Indonesia  

Tecprotec Holdings Pte. Ltd.

    100 % 

REAF Holdings LLC

  Delaware  

AFS Realty Holdings, LLC

    100 % 

RHL Corporate Name No. 1 Ltd.

  England  

AmTrust Lloyd’s Holdings Limited

    100 % 

Right 2 Claim, Ltd.

  England  

AmTrust Europe Ltd.

    100 % 

Risk Services – Arizona, Inc.

  Arizona  

RS Acquisition Holdco, LLC

    100 % 

Risk Services (Bermuda) Ltd.

  Bermuda  

RS Acquisition Holdco, LLC

    100 % 

Risk Services (Hawaii) Ltd.

  Hawaii  

RS Acquisition Holdco, LLC

    100 % 

Risk Services Intermediaries (Bermuda) Ltd.

  Bermuda  

RS Acquisition Holdco, LLC

    100 % 

Risk Services, LLC

  Virginia  

RS Acquisition Holdco, LLC

    100 % 

Risk Services – Nevada, Inc.

  Nevada  

RS Acquisition Holdco, LLC

    100 % 

Risk Services – Vermont, Inc.

  Vermont  

RS Acquisition Holdco, LLC

    100 % 

RS Acquisition Holdco, LLC

  Delaware  

AmTrust Financial Services, Inc.

    80 %(A)     

Michael T. Rogers

    20 %(B) 

Rochdale Insurance Company

  New York  

AmTrust Equity Solutions, Ltd.

    100 % 

Rock Run South, LLC

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

Security National Insurance Company

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

Sequoia Indemnity Company

  Nevada  

Sequoia Insurance Company

    100 % 

Sequoia Insurance Company

  California  

AmTrust Financial Services, Inc.

    100 % 

Shanghai First Response

  China  

Car Care Plan Limited

    100 % 

Signal Acquisition LLC

  Delaware  

AmTrust North America, Inc.

    100 % 

Signal Service Solutions, LLC

  Delaware  

Signal Acquisition LLC

    100 % 

Strongwood Risk Management Solutions, LLC

  California  

AmTrust Financial Services, Inc.

    100 % 

Technology Insurance Company, Inc.

  New Hampshire  

AmTrust Financial Services, Inc.

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

Tecprotec Asia Private Limited

  India  

Tecprotec Holdings Pte. Ltd.

    100 % 

Tecprotec AVA Sdn Bhd

  Malaysia  

Tecprotec Holdings Pte. Ltd.

    100 % 

Tecprotec Holdings Pte. Ltd.

  Singapore  

I.G.I. Group Limited

    55 %     

InvestinAsia Pte.Ltd.

    45 % 

Tecprotec LLC

  Russia  

Tecprotec Holdings Pte. Ltd.

    100 % 

Tecprotec Sdn Bhd

  Malaysia  

Tecprotec Holdings Pte. Ltd.

    100 % 

The CPP Insurance Agency, LLC

  Delaware  

AMT Consumer Services, Inc.

    100 % 

Tiger Capital, LLC

  Delaware  

AMT Capital Holdings III S.A.

    50 %     

American Capital Acquisition Investments S.A.

    50 % 

ToCo Warranty Corp.

  Delaware  

Vemeco, Inc.

    100 % 

TPT Agency Sdn Bhd

  Malaysia  

Tecprotec Sdn. Bhd.

    100 % 

Vemeco, Inc.

  Connecticut  

Warrantech Automotive, Inc.

    100 % 

Vista Surety Insurance Solutions, LLC

  California  

Insco Insurance Services, Inc.

    100 % 

Warrantech Automotive, Inc.

  Connecticut  

Warrantech Corporation

    100 % 

Warrantech Automotive of Canada, Inc.

  Canada  

Warrantech Automotive, Inc.

    100 % 

Warrantech Automotive of Florida, Inc.

  Florida  

Warrantech Automotive, Inc.

    100 % 

Warrantech Caribbean, Ltd.

  Cayman Islands  

Warrantech Corporation

    100 % 

Warrantech Consumer Product Services, Inc.

  Connecticut  

Warrantech Corporation

    100 % 

Warrantech Corporation

  Nevada  

AMT Warranty Corp.

    100 % 

Warrantech Direct, Inc.

  Texas  

Warrantech Corporation

    100 % 

Warrantech Direct I, LP

  Texas  

Warrantech Direct, Inc.

    100 % 

Warrantech Home Assurance Company

  Florida  

Warrantech Home Service Company

    100 % 

Warrantech Home Service Company

  Connecticut  

Warrantech Consumer Product Services, Inc.

    100 % 

Warrantech Management Company

  Delaware  

Warrantech Corporation

    100 % 

Warrantech Management Holding Company

  Delaware  

Warrantech Management Company

    100 % 

Warrantech Management, Limited Partnership

  Texas  

Warrantech Management Company

    100 % 

Warrantech International, Inc.

  Delaware  

Warrantech Corporation

    100 % 

Warrantech International de Chile

  Chile  

Warrantech International, Inc.

    100 % 

Warrantech Peru SrL

  Peru  

Warrantech International, Inc.

    100 % 

WCPS of Florida, Inc.

  Florida  

Warrantech Consumer Product Services, Inc.

    100 % 

W Direct Corp.

  Delaware  

Warrantech Direct, Inc.

    100 % 

Westport Reinsurance Limited

  Turks and Caicos Islands  

Warrantech Automotive, Inc.

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Entity Name

 

Jurisdiction of
Organization

 

Person Holding Interest

  Percentage
Interest  

WHSC Direct, Inc.

  Texas  

Warrantech Home Assurance Company

    100 % 

Wesco Insurance Company

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

Westside Parkway GA, LLC

  Delaware  

AmTrust Financial Services, Inc.

    100 % 

 

Schedule 3.15



--------------------------------------------------------------------------------

Schedule 6.01 – Existing Indebtedness

 

1. Existing Debentures: (a) the fixed/floating rate junior subordinated
deferrable interest debentures due 2037 in the original aggregate principal
amount of $40.0 million; (b) the fixed/floating rate junior subordinated
deferrable interest debentures due 2036 in the original aggregate principal
amount of $30.0 million; (c) the fixed/floating rate junior subordinated
deferrable interest debentures due March 2035 in the original aggregate
principal amount of $25.0 million; and (d) the fixed/floating rate junior
subordinated deferrable interest debentures due June 2035 in the original
aggregate principal amount of $25.0 million; in each case with respect to the
foregoing, issued to TOPS Trusts pursuant to the applicable Existing Indenture
(either the Indenture, dated as of March 17, 2005, between the Borrower and
Wilmington Trust Company, the Indenture, dated as of June 15, 2005, between the
Borrower and Wilmington Trust Company or the Indenture, dated as of July 25,
2006, between Borrower and Wilmington Trust Company).

 

2. Existing Guarantees: (a) the Guarantee Agreement, dated as of March 17, 2005,
between the Borrower and Wilmington Trust Company; (b) the Guarantee Agreement,
dated as of June 15, 2005, between the Borrower and Wilmington Trust Company;
(c) the Guarantee Agreement, dated July 25, 2006, between the Borrower and
Wilmington Trust Company; and (d) the Guarantee Agreement, dated as of March 22,
2007, between the Borrower and Wilmington Trust Company.

 

3. Parent Guaranty, effective October 14, 2009, made by the Borrower in favor of
Microsoft Corporation for the obligations of AMT Warranty Corp. under its
extended service plan program to cover the repair and/or replacement of certain
consumer products sold by Microsoft.

 

4. Guaranty, dated February 9, 2010, made by Wesco Insurance Company and the
Borrower in favor of PayLink Payment Plans, LLC for the refund of all unearned
premium received by Wesco Insurance Company in connection with payment plan
accounts with outstanding balances that are serviced by PayLink related to
vehicle service contracts administered by Royal Administration Services, Inc.

 

5. Guaranty, dated November 24, 2009, made by Wesco Insurance Company and the
Borrower in favor of Mepco Finance Corporation for the refund of all unearned
premium received by Wesco Insurance Company in connection with payment plan
accounts with outstanding balances that are serviced by Mepco related to vehicle
service contracts administered by Royal Administration Services, Inc.

 

6. Guaranty, dated June 20, 2011, made by Wesco Insurance Company in favor of
Service Payment Plan, Inc. for the payment of any cancellation refund owed to
Service Payment Plan, Inc. that is received by OwnerGUARD Corporation, a
third-party vehicle service contracts administrator, if OwnerGUARD Corporation
fails to pay (capped at $300,000).

 

7. Guarantee by the Borrower in favor of Maiden Insurance for the punctual
performance and discharge of AII’s obligations arising under the Quota Share
Reinsurance Agreement and the Loan Agreement between AII and Maiden Insurance
(pursuant to Section 10.1 of the Master Agreement between the Borrower and
Maiden Holdings, Ltd., dated July 3, 2007, as amended on September 17, 2007).

 

8. Secured Loan Agreement, dated February 24, 2011, between AmTrust
Underwriters, Inc., a Subsidiary of Borrower, and Banc of America Leasing &
Capital, LLC in the aggregate principal amount of $7.2 million to finance the
purchase of an aircraft.

 

9. Guaranty, dated February 24, 2011, by Borrower in favor of Banc of America
Leasing & Capital, LLC for the obligations of AmTrust Underwriters, Inc. arising
under the Secured Loan Agreement dated February 24, 2011, between AmTrust
Underwriters, Inc., a Subsidiary of Borrower, and Banc of America Leasing &
Capital, LLC.

 

Schedule 6.01



--------------------------------------------------------------------------------

10. Master Equipment Lease Agreement, dated December 28, 2007, between Key
Equipment Finance Inc. and Majestic Insurance Company, as assumed by AmTrust
North America, Inc., a Subsidiary of the Borrower, on December 16, 2011
(aggregate cost of $1,073,316 payable over 84 months).

 

11. JPMorgan Chase Irrevocable Standby Letter of Credit, dated June 10, 2009, in
the amount of $6,010,094, issued in favor of Dealers Assurance Company.

 

12. 6.125% notes due 2023 in the aggregate principal amount of $250,000,000
issued pursuant to an Indenture dated as of December 21, 2011, by and between
the Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee, as
supplemented by the second supplemental indenture, dated as of August 15, 2013,
by and between the Borrower and The Bank of New York Mellon Trust Company, N.A.,
as trustee.

 

13. Deutsche Bank Letter of Credit, dated October 25, 2012, in the amount of
$14,700,000 issued in favor of Liberty Mutual Insurance Company.

 

14. The Royal Bank of Scotland Letter of Credit in the amount of $166,787 issued
in favor of Amlin AG.

 

15. Citibank N.A. Letter of Credit in the amount of $216,870 issued in favor of
Catlin Insurance Company Limited.

 

16. Comerica Bank Letter of Credit in the amount of $302,827 issued in favor of
American Safety Reinsurance Limited.

 

17. HSBC Irrevocable Standby Letter of Credit, dated September 12, 2003, in the
amount of $10,000 issued in favor of the Florida Department of Agriculture and
Consumer Services.

 

18. U.S. Bank Irrevocable Standby Letter of Credit in the amount of $75,000
issued in favor of the Commonwealth of Virginia.

 

19. HSBC Standby Letter of Credit in the amount of $125,000 issued in favor of
American Contractors Indemnity.

 

20. HSBC Irrevocable Standby Letter of Credit in the amount of $70,000 issued in
favor of Airlines Reporting Corporation.

 

21. HSBC Irrevocable Standby Letter of Credit in the amount of $10,000 issued in
favor of American Contractors Indemnity Co.

 

22. Master Lease, dated October 29, 2012, between Wells Fargo Equipment Finance,
Inc. and the Borrower to finance the purchase of equipment (aggregate cost of
$390,477 payable over 60 months).

 

23. Installment Payment Agreement, dated April 15, 2013, between NetApp, Inc.
d/b/a Net App Capital Solutions and the Borrower to finance the purchase of IT
storage hardware (aggregate cost of $1,398,000 payable over 36 months).

 

Schedule 6.01



--------------------------------------------------------------------------------

24. Floating rate surplus note of First Nonprofit Insurance Company in the
aggregate amount of $1,500,000 due December 15, 2035 issued pursuant to an
Indenture between First Nonprofit Insurance Company and Wilmington Trust Company
dated December 15, 2005.

 

25. Floating rate surplus note of First Nonprofit Insurance Company in the
aggregate amount of $5,000,000 due June 17, 2034 issued pursuant to an Indenture
between First Nonprofit Insurance Company and U.S. Bank National Association
dated May 12, 2004.

 

26. £200,000,000 Facility Agreement, dated November 26, 2013, among AmTrust
Corporate Capital Limited, AII, the Borrower and ING Bank N.V., London Branch.

 

27. AmTrust North America, Inc., a Subsidiary of the Borrower, is obligated to
pay National Benefit Life Insurance Company an amount equal to three percent
(3%) of all earned premium in respect of the business acquired, less the deposit
of $3 million paid by AmTrust North America, Inc., pursuant to the Asset
Purchase Agreement, dated as of November 12, 2013, by and between National
Benefit Life Insurance Company and AmTrust North America, Inc. The amount of the
earnout is projected to be approximately $3.7 million in the aggregate.

 

28. AMT Warranty Corp., a Subsidiary of the Borrower, is obligated to pay Henry
F. Jimenez and Geraldine K. Jimenez, trustees of The Jimenez Family Trust, an
amount equal to 10% of the EBITDA of OwnerGuard Corporation and its
subsidiaries, pursuant to the Stock Purchase Agreement, dated as of June 30,
2014, by and between Henry F. Jimenez and Geraldine K. Jimenez, trustees of The
Jimenez Family Trust, and AMT Warranty Corp. The amount of the earnout is
projected to be approximately $1.9 million in the aggregate.

 

29. The Borrower is obligated to pay Norbert Hohlbein, Maureen Hohlbein, Paul
Hohlbein, Lisa Erickson and Jeff Hohlbein, collectively, an annual earnout equal
to a percentage of 5.5 times of the EBITDA of Builders calculated on an annual
basis for each of the four years ending March 31, 2016, pursuant to the Stock
Purchase Agreement, dated December 5, 2011, by and between Norbert Hohlbein,
Maureen Hohlbein, Paul Hohlbein, Lisa Erickson and Jeff Hohlbein Borrower and
the Borrower. The amount of the remaining earnout is projected to be
approximately $21.1 million in the aggregate.

 

30. Overdraft facility from HSBC Bank plc in the amount of £200,000 in favor of
Gadget Repair Solutions Limited, a Subsidiary of the Borrower.

 

31. Promissory Note, dated August 29, 2014, in favor of KeyBank National
Association, through its division Key Equipment Finance, in the principal amount
of $30,500,000, for the purchase by the Borrower of an aircraft.

 

32. Master Equipment Lease Agreement, dated December 6, 2013, between Technology
Investment Partners, LLC dba TIP Capital and AmTrust North America, Inc., a
Subsidiary of the Borrower, for data storage equipment (aggregate cost of
$308,380.11 over 36 months).

 

33. Payment Plan Agreement, dated December 30, 2013, between Hitachi Capital
America Corp. and the Borrower for payment of fees owed by Borrower to VMare,
Inc. for software licenses and services (aggregate cost of $372.037.05 over 21
months beginning February 1, 2014).

 

34. Payment Plan Agreement, dated September 28, 2012, between Hitachi Capital
America Corp. and the Borrower for payment of fees owed by Borrower to VMare,
Inc. for software licenses and services (aggregate cost of $336,542.04 over 36
months beginning October 17, 2012).

 

Schedule 6.01



--------------------------------------------------------------------------------

Schedule 6.02 – Existing Liens

 

1. Lien in favor of Banc of America Leasing & Capital, LLC securing AmTrust
Underwriters, Inc.’s obligations under the Secured Loan Agreement, dated
February 24, 2011, between AmTrust Underwriters, Inc. and Bank of America
Leasing & Capital, LLC, in connection with the purchase of an aircraft.

 

2. Lien in favor of Key Equipment Finance Inc. securing AmTrust North America,
Inc.’s obligations under the Master Equipment Lease Agreement, dated
December 28, 2007, between Key Equipment Finance Inc. and Majestic Insurance
Company, as assumed by AmTrust North America, Inc. on December 16, 2011,
covering furniture, fixtures, phone systems and equipment at AmTrust North
America’s offices at 101 California Street, San Francisco, California.

 

3. Pledge of cash to secure letters of credit listed in Items 11, 13, and 17 -
21 on Schedule 6.01.

 

4. Lien in favor of Wells Fargo Equipment Finance, Inc. securing Borrower’s
obligations under the Master Lease, dated October 29, 2012, between Wells Fargo
Equipment Finance, Inc. and the Borrower to finance the purchase of equipment.
The lien is limited to the financed equipment.

 

5. Lien in favor of NetApp, Inc. securing Borrower’s obligations under the
Installment Payment Agreement, dated April 15, 2013, between NetApp, Inc. d/b/a
NetApp Capital Solutions and the Borrower to finance the purchase of IT storage
hardware. The lien is limited to the purchased IT storage hardware.

 

6. Security Agreement (MASTERCARD NON US TCAR), dated May 31, 2013, between AII
and Travelex, Inc. providing a security interest over custodian accounts at The
Bank of Nova Scotia Trust Company.

 

7. Security Agreement (MASTERCARD US TCAR), dated May 31, 2013, between AII and
Travelex, Inc. providing a security interest over a custodian account at The
Bank of Nova Scotia Trust Company.

 

8. Security Agreement (NON BRANDED AND BUFFER), dated May 31, 2013, between
AmTrust International Insurance, Ltd. and Travelex, Inc. providing a security
interest over a custodian account at The Bank of Nova Scotia Trust Company.

 

9. Lien in favor of ING Bank N.V. securing AII’s obligations under the
£200,000,000 Facility Agreement, dated November 26, 2013, among AmTrust
Corporate Capital Limited, AII, the Borrower and ING Bank N.V., London Branch,
covering cash and securities.

 

10. Lien in favor of KeyBank National Association, through its division Key
Equipment Finance, securing Borrower’s obligations under the Aircraft Security
Agreement, dated August 29, 2014, between the Borrower and KeyBank National
Association, through its division Key Equipment Finance, in connection with the
purchase of an aircraft.

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04 – Existing Investments

 

1. Investment in National General Holdings Corp. (“NGHC”): During the three
months ended March 31, 2010, the Borrower completed its strategic investment in
NGHC, a company formed by the Michael Karfunkel 2005 Grantor Retained Annuity
Trust and the Borrower for the purpose of acquiring from GMAC Insurance
Holdings, Inc. and Motor Insurance Corporation (“MIC”, together with GMAC
Insurance Holdings, Inc., “GMACI”), GMACI’s U.S. consumer property and casualty
insurance business. AII, a Subsidiary of the Borrower, currently holds a 13.2%
ownership interest in NGHC.

 

2. Loan Agreement whereby the Borrower and Mr. Ira Lipsius collectively loaned
$3,800,573.48 to Judy Friedman, individually and as trustee of various trusts,
and David Blau, as trustee of various trusts (Friedman and Blau, collectively,
the “Maker”). The loan is secured by eight (8) life insurance policies on the
life of Blanka Grunbaum with NY Life Insurance and Annuity Corporation owned by
the Maker (the “Policies”) and is due and payable upon Ms. Grunbaum’s death and
payment of the proceeds of Policies to Maker.

 

Schedule 6.04



--------------------------------------------------------------------------------

Schedule 6.08 – Transactions with Affiliates

 

•   Transactions with Maiden Holdings, Ltd. and its subsidiaries (“Maiden”).
Maiden is a publicly-held Bermuda insurance holding company formed by Michael
Karfunkel, George Karfunkel and Barry Zyskind, the principal shareholders, and,
respectively, the Borrower’s chairman of the board of directors, a director, and
the Borrower’s chief executive officer and director. As of June 30, 2014, our
principal shareholders, Michael Karfunkel, Leah Karfunkel (wife of Michael
Karfunkel and sole trustee of the Michael Karfunkel 2005 Grantor Retained
Annuity Trust), George Karfunkel and Barry Zyskind, own or control approximately
6.2%, 7.6%, 9.3% and 5.1%, respectively, of the issued and outstanding capital
stock of Maiden. Mr. Zyskind serves as the non-executive chairman of the board
of Maiden’s board of directors. Maiden Insurance Company, Ltd (“Maiden
Insurance”), a wholly-owned subsidiary of Maiden, is a Bermuda reinsurer.

 

  •   Reinsurance Agreements with Maiden: During the third quarter of 2007, the
Borrower and Maiden entered into a master agreement, as amended, by which the
parties caused AII and Maiden Insurance Company, Ltd (“Maiden Insurance”), a
wholly-owned subsidiary of Maiden, to enter into a quota share reinsurance
agreement (the “Maiden Quota Share”), as amended, by which AII retrocedes to
Maiden Insurance an amount equal to 40% of the premium written by the Borrower’s
U.S., Irish and U.K. insurance companies (the “AmTrust Ceding Insurers”), net of
the cost of unaffiliated inuring reinsurance (and in the case of AmTrust Europe,
Ltd. (“AEL”), net of commissions) and 40% of losses excluding certain business
that the Company commenced writing after the effective date, including the
Company’s European medical liability business discussed below, business assumed
from Tower Group International, Ltd. pursuant to a cut-through quota share
reinsurance agreement, and risks, other than workers’ compensation risks and
certain business written by the Borrower’s Irish subsidiary, AmTrust
International Underwriters Limited (“AIU”), for which the AmTrust Ceding
Insurers’ net retention exceeds $5.0 million (“Covered Business”).

The Borrower also agreed to cause AII, subject to regulatory requirements, to
reinsure any insurance company that writes Covered Business in which the
Borrower acquires a majority interest to the extent required to enable AII to
cede to Maiden Insurance 40% of the premiums and losses related to such Covered
Business.

The Maiden Quota Share, which had an initial term of three years, was renewed
through July 1, 2016 and will automatically renew for successive three-year
terms unless either AII or Maiden Insurance notifies the other of its election
not to renew not less than nine months prior to the end of any such three-year
term.

The Maiden Quota Share, as amended, further provides that AII receives a ceding
commission of 31% of ceded written premiums with respect to all Covered Business
other than commercial package business, for which the ceding commission is
34.375%. With regards to the Specialty Program portion of Covered Business only,
the Borrower will be responsible for ultimate net loss otherwise recoverable
from Maiden Insurance to the extent that the loss ratio to Maiden Insurance,
which shall be determined on an inception to date basis from July 1, 2007
through the date of calculation, is between 81.5% and 95% (the “Specialty
Program Loss Corridor”). For the purpose of determining whether the loss ratio
falls within the Specialty Program Loss Corridor, workers’ compensation business
written in the Borrower’s Specialty Program segment from July 1, 2007 through
December 31, 2012 is excluded from the loss ratio calculation.

 

Schedule 6.08



--------------------------------------------------------------------------------

Effective April 1, 2011, Borrower, through its Subsidiaries AEL and AIU, entered
into a reinsurance agreement with Maiden Insurance by which the Borrower cedes
to Maiden Insurance 40% of the Borrower’s European medical liability business,
including business in force at April 1, 2011. The quota share had an initial
term of one year and was renewed through March 31, 2015. The agreement can be
terminated by either party on four months’ prior written notice. Maiden
Insurance pays Borrower a five percent ceding commission, and Borrower will earn
a profit commission of 50% of the amount by which the ceded loss ratio is lower
than 65%.

 

  •   Reinsurance Brokerage Agreement: Effective July 1, 2007, the Borrower,
through a subsidiary, entered into a reinsurance brokerage agreement with
Maiden. Pursuant to the brokerage agreement, the Borrower provides brokerage
services relating to the Maiden Quota Share for a fee equal to 1.25% of
reinsured premium. The brokerage fee is payable in consideration of AII
Reinsurance Broker Ltd.’s brokerage services.

 

  •   Asset Management Agreement: Effective July 1, 2007, the Borrower, through
a Subsidiary, entered into an asset management agreement with Maiden, pursuant
to which it provides investment management services to Maiden and its
Affiliates. The investment management services fee is 0.20% per annum for
periods in which average invested assets are $1.0 billion or less and 0.15% per
annum for periods in which the average invested assets exceeds $1.0 billion.

 

  •   The Maiden Debt.

 

•   Investment in NGHC (see description on Schedule 6.04). In addition, in
connection with the Borrower’s investment:

 

  •   the Borrower provides NGHC and its Affiliates information technology
development services in connection with the development and licensing of a
policy management system at a cost which is currently 1.25% of gross written
premium of NGHC and its Affiliates plus Borrower’s costs for development and
support services;

 

  •   the Borrower provides NGHC and its Affiliates printing and mailing
services at a per piece cost for policy and policy related materials, such as
invoices, quotes, notices and endorsements, associated with the policies the
Borrower processes for NGHC and its Affiliates on the policy management system;
and

 

  •   the Borrower manages the assets of NGHC and its subsidiaries for an annual
fee equal to 0.20% of the average aggregate value of the assets under management
for the preceding quarter if the average aggregate value for the preceding
quarter is $1.0 billion or less and 0.15% of the average aggregate value of the
assets under management for the preceding quarter if the average aggregate value
for that quarter is more than $1.0 billion.

 

•   Lease of office space at 59 Maiden Lane in New York City: The Borrower
leases 39,992 square feet of office space from Maiden Associates, LLC, an entity
that is wholly-owned by Michael Karfunkel and George Karfunkel. The lease term
is through May 2023.

 

•   Lease of office space at 33 West Monroe in Chicago: The Borrower leases
15,765 square feet of office space from 135 LaSalle Property, LLC, an entity
that is wholly-owned by Michael Karfunkel and George Karfunkel. The lease term
is through November 2022.

 

Schedule 6.08



--------------------------------------------------------------------------------

•   In August 2011, the Borrower formed 800 Superior, LLC (“800 Superior”) with
a subsidiary of NGHC for the purpose of acquiring an office building in
Cleveland, Ohio. The Borrower and such subsidiary each have a fifty percent
ownership interest in 800 Superior. The cost of the building was approximately
$7,500,000. The Borrower was appointed managing member of 800 Superior.
Additionally in 2012, NGHC entered into an office lease with 800 Superior, LLC
for approximately 134,000 square feet of the Cleveland office building. The
lease period is for fifteen years. Lastly, 800 Superior, the Borrower and NGHC
participated together in the Permitted Tax Incentive Financing Transactions
described on Schedule 1.01(b).

 

•   Management Agreement with ACP Re, Ltd.: Borrower provides investment
management services to ACP Re, Ltd., an entity controlled by Michael Karfunkel,
at (i) an annual rate of 0.20% of the average value of ACP Re, Ltd.’s invested
assets for the preceding calendar quarter if the average value of such assets
for the quarter was $1.0 billion or less, or (ii) an annual rate of 0.15% of the
average value of ACP Re, Ltd.’s invested assets for the preceding calendar
quarter if the average value of such assets for the quarter was greater than
$1.0 billion (in both (i) and (ii) excluding investments in Borrower’s capital
stock).

 

•   Use of Company Aircraft: Borrower’s Subsidiary, AmTrust Underwriters, Inc.
(“AUI”), is a party to an aircraft time share agreement with each of Maiden and
NGHC. The agreements provide for payment to AUI for usage of its company-owned
aircraft and covers actual expenses incurred and permissible under federal
aviation regulations, including travel and lodging expenses of the crew,
in-flight catering, flight planning and weather contract services, ground
transportation, fuel, landing and hanger fees, airport taxes, among others. AUI
does not charge Maiden or NGHC for the fixed costs that would be incurred in any
event to operate the aircraft (for example, aircraft purchase costs, insurance
and flight crew salaries).

In addition, for personal travel, Mr. Zyskind, Borrower’s President and Chief
Executive Officer, and Michael Karfunkel, the Chairman of the Board, each
entered into an aircraft reimbursement agreement with AUI and, since entering
into such agreement, has fully reimbursed AUI for the incremental cost billed by
AUI for their personal use of AUI’s aircraft.

 

Schedule 6.08



--------------------------------------------------------------------------------

Schedule 6.09 – Restrictions

 

1. Existing Debentures, Existing Indentures and Existing Guarantees.

 

2. Indenture, dated as of December 21, 2011, by and between the Borrower and The
Bank of New York Mellon Trust Company, N.A., as trustee, as supplemented by the
First Supplemental Indenture, dated as of December 21, 2011, by and between the
Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee, and
the Second Supplemental Indenture, dated as of August 15, 2013, by and between
the Borrower and The Bank of New York Mellon Trust Company, N.A., as trustee.

 

Schedule 6.09



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                               2.    Assignee:   
                                                 [and is an Affiliate/Approved
Fund of [identify Lender]1] 3.    Borrower(s):    AmTrust Financial Services,
Inc. 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
Credit Agreement dated as of September 12, 2014 among AmTrust Financial
Services, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of
Commitment/Loans for all
Lenders

  

Amount of Commitment/ Loans
Assigned

  

Percentage Assigned of
Commitment/Loans2

$                                    $                                         
                           % $    $                            % $    $   
                        %

Effective Date:              , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Issuing Bank

By:  

 

Title:   [Consented to:]3 AMTRUST FINANCIAL SERVICES, INC. By:  

 

Title:  

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

[ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
September 12, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among AmTrust Financial Services,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:  

 

Name:   Title:  

 

Accepted and agreed to as of the date first written above: AMTRUST FINANCIAL
SERVICES, INC. By:  

 

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A. as Administrative Agent By:  

 

Name:

 

Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated             , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
September 12, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among AmTrust Financial Services,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[            ]] [and] [a commitment with respect to Incremental Term
Loans of $[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[            ]

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.



--------------------------------------------------------------------------------

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first

written above:

AMTRUST FINANCIAL SERVICES, INC.

By:

 

 

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A. as Administrative Agent

By:

 

 

Name:

 

Title:

 

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

AMTRUST FINANCIAL SERVICES, INC.

CREDIT FACILITIES

September 12, 2014

LIST OF CLOSING DOCUMENTS4

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among AmTrust Financial
Services, Inc., a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$350,000,000.

SCHEDULES

 

Schedule1.01(a)   –      Existing Regulated Insurance Companies Schedule1.01(b)
  –      Permitted Tax Incentive Financing Transactions Schedule 2.01   –     
Commitments Schedule 2.06   –      Existing Letters of Credit Schedule3.15   –
     Subsidiaries Schedule 6.01   –      Existing Indebtedness Schedule 6.02   –
     Existing Liens Schedule 6.04   –      Existing Investments Schedule6.08   –
     Transactions with Affiliates Schedule6.09   –      Restrictions EXHIBITS

Exhibit A

  –      Form of Assignment and Assumption

Exhibit B

  –      Form of Opinion of Borrower’s Counsel

Exhibit C

  –      Form of Increasing Lender Supplement

Exhibit D

  –      Form of Augmenting Lender Supplement

Exhibit E

  –      List of Closing Documents

Exhibit F-1

  –      Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)

Exhibit F-2

  –      Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)

Exhibit F-3

  –      Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)

Exhibit F-4

  –      Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

 

2. Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

4  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

B. CORPORATE DOCUMENTS

 

3. Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents, and authorized to request a Borrowing or
the issuance of a Letter of Credit under the Credit Agreement.

 

4. Good Standing Certificate for the Borrower from the Secretary of State of the
jurisdiction of its organization.

C. OPINIONS

 

5. Opinion of Thompson Hine LLP, counsel for the Borrower.

D. CLOSING CERTIFICATES AND MISCELLANEOUS

 

6. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) all of the representations
and warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:  

 

  Name:       Title:       Date:               , 20[    ]  



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:       Title:       Date:                , 20[      ]  



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:       Title:       Date:                , 20[      ]  



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 12, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:       Title:       Date:                , 20[      ]  



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603

Attention: Teresita Siao

Facsimile: (888) 266-8058

With a copy to:

10 South Dearborn Street, 7th Floor

Chicago, Illinois 60603

Attention: Svetlana Rizai

Facsimile: (312) 386-7632

Re: AmTrust Financial Services, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of September 12, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among AmTrust Financial Services, Inc.
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1. Aggregate principal amount of Borrowing:1             

 

2. Date of Borrowing (which shall be a Business Day):                     

 

3. Type of Borrowing (ABR or Eurodollar):         

 

4. Interest Period and the last day thereof (if a Eurodollar Borrowing):2
          

 

5. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:             

[Signature Page Follows]

 

1  Not less than applicable amounts specified in Section 2.02(c).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

AMTRUST FINANCIAL SERVICES, INC.,

as the Borrower

By:  

 

Name:   Title:  

 

1  To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn

Chicago, Illinois 60603

Attention: Teresita Siao

Facsimile: (888) 266-8058

Re: AmTrust Financial Services, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of September 12, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among AmTrust Financial Services, Inc.
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:

 

1. List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing:                     

 

2. Aggregate principal amount of resulting Borrowing:             

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing (ABR or Eurodollar):         

 

5. Interest Period and the last day thereof (if a Eurodollar Borrowing):1
            

[Signature Page Follows]

 

1  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

AMTRUST FINANCIAL SERVICES, INC.,

as Borrower

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

NOTE

[            ], 2014

FOR VALUE RECEIVED, the undersigned, AMTRUST FINANCIAL SERVICES, INC., a
Delaware corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
the order of [NAME OF LENDER] (the “Lender”) the aggregate unpaid principal
amount of all Loans made by the Lender to the Borrower pursuant to the “Credit
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of September 12, 2014 by and among
the Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding such Lender’s Commitment,
the indebtedness of the Borrower resulting from each such Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****



--------------------------------------------------------------------------------

AMTRUST FINANCIAL SERVICES, INC. By:  

 

Name:   Title:  

 

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of

Loan

 

Interest

Period/Rate

 

Amount of Principal Paid
or Prepaid

 

Unpaid

Principal

Balance

 

Notation

Made By